Exhibit 10.34

LIMITED LIABILITY COMPANY

AGREEMENT OF

NORTHERN PASS TRANSMISSION LLC,

a New Hampshire Limited Liability Company

Dated as of April 6, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS; INTERPRETATION

     1   

1.1

  Defined Terms      1   

1.2

  Other Defined Terms; Interpretation      13   

ARTICLE 2 ORGANIZATIONAL MATTERS

     14   

2.1

  Formation      14   

2.2

  Name and Purpose      14   

2.3

  Principal Place of Business; Other Places of Business      14   

2.4

  Registered Office; Registered Agent      14   

2.5

  Business Purpose      15   

2.6

  Powers      15   

2.7

  Qualification in Other Jurisdictions      15   

2.8

  Members      15   

2.9

  Title to Property      15   

2.10

  Payments of Individual Obligations      15   

ARTICLE 3 INITIAL CAPITAL; ADDITIONAL CAPITAL

     16   

3.1

  Development Budget Capital Contributions      16   

3.2

  Additional Capital Contributions      16   

3.3

  Failure to make Capital Contributions      16   

3.4

  Capital Accounts      16   

3.5

  Member Capital      16   

3.6

  Member Loans      16   

ARTICLE 4 DISTRIBUTIONS

     17   

4.1

  In General      17   

4.2

  Incorrect Distributions      17   

4.3

  Amounts Withheld      17   

4.4

  Distributions Upon Liquidation      17   

4.5

  Distributions in Kind      17   

ARTICLE 5 ALLOCATIONS OF PROFITS AND LOSSES

     17   

5.1

  Book Allocations      17   

5.2

  Special Allocations      18   

 

- i -



--------------------------------------------------------------------------------

5.3

   Curative Allocations      20   

5.4

   Loss Limitation      20   

5.5

   Other Allocation Rules      20   

5.6

   Tax Allocations; Code Section 704(c)      20   

5.7

   Tax Status; Tax Elections; Tax Matters Partner      21   

ARTICLE 6 PROJECTS

     23   

6.1

   Project      23   

6.2

   Conditions Precedent to Additional Capital Contributions      23   

ARTICLE 7 MANAGEMENT

     23   

7.1

   Members Committee      23   

7.2

   Number; Election; Initial Members Committee      23   

7.3

   Term of Representatives      24   

7.4

   Resignation; Removal; Vacancies      24   

7.5

   Chair      24   

7.6

   Voting Rights      24   

7.7

   Meetings      24   

7.8

   Power and Authority      25   

7.9

   Matters Requiring Unanimous Approval of the Members Committee      27   

7.10

   Subcommittees      28   

7.11

   Defaulting Member      28   

7.12

   Cooperation of Members for Regulatory Proceedings      29   

7.13

   Certain Affiliate Arrangements      29   

7.14

   Budgets      29   

ARTICLE 8 MEMBERS

     31   

8.1

   Meetings of Members      31   

8.2

   Action Without Meetings      31   

8.3

   Voting      31   

8.4

   Meetings by Telephone or Other Technology      31   

8.5

   Third-Party Dealings With Members      31   

8.6

   Liability of Members      31   

8.7

   Independent Activities; Disclaimer of Duties; Release      32   

8.8

   Waiver of Conflicts      34   

 

- ii -



--------------------------------------------------------------------------------

ARTICLE 9 MEMBERS’ INTERNAL COSTS

     35   

9.1

   Pre-Formation Internal Costs      35   

9.2

   Post-Formation Internal Costs      35   

9.3

   Cost Pass Through      35   

ARTICLE 10 OFFICERS

     35   

10.1

   The Company      35   

10.2

   Officers      35   

ARTICLE 11 COMPLIANCE WITH CERTAIN LAWS

     37   

11.1

   Compliance with Certain Codes of Conduct      37   

11.2

   Compliance with Antitrust Laws      37   

11.3

   Regulatory Compliance      37   

ARTICLE 12 TRANSFERS OF INTERESTS

     38   

12.1

   General      38   

12.2

   Transfers to Corporate Affiliates      38   

12.3

   Transfers After In-Service Date      38   

12.4

   Deemed Dispositions      38   

12.5

   Right of First Refusal      39   

12.6

   Compliance with Securities Laws      40   

12.7

   Further Restrictions      40   

12.8

   Prohibited Transfers      41   

12.9

   Transfer Compensation Amount      41   

12.10

   Admission      42   

12.11

   Voluntary Withdrawal      42   

12.12

   Involuntary Withdrawal      42   

ARTICLE 13 DEADLOCKS

     42   

13.1

   Deadlock Notice      42   

13.2

   Mediation      43   

13.3

   Arbitration      43   

ARTICLE 14 DEFAULT, REMEDIES

     44   

14.1

   Events of Default      44   

14.2

   Remedies      44   

14.3

   Funding Capital Call      44   

14.4

   Purchase Remedy; Right to Cure      45   

14.5

   Cooperation by Defaulting Member      46   

 

- iii -



--------------------------------------------------------------------------------

14.6

   Third Party Approvals      47   

ARTICLE 15 INDEMNIFICATION; LIMITATION OF LIABILITY

     47   

15.1

   Indemnification by a Member      47   

15.2

   Indemnification by Company      47   

15.3

   Survival; Limitations; Procedures      48   

15.4

   Indemnification Procedure      48   

ARTICLE 16 DISSOLUTION, LIQUIDATION, AND TERMINATION OF THE COMPANY

     49   

16.1

   Limitations      49   

16.2

   Exclusive Causes      49   

16.3

   Effect of Dissolution      49   

16.4

   Deficit Capital Accounts      49   

16.5

   Liquidation      49   

16.6

   Compliance with Certain Requirements of Regulations      50   

16.7

   Deemed Contribution and Distribution      50   

16.8

   Character of Liquidating Distributions      50   

ARTICLE 17 REPRESENTATIONS AND WARRANTIES

     50   

17.1

   NU Ventures Representations and Warranties      50   

17.2

   NSTAR Ventures Representations and Warranties      52   

ARTICLE 18 CONFIDENTIALITY

     53   

18.1

   Confidentiality Obligation; Permitted Disclosures      53   

18.2

   Legally Required Disclosures      54   

18.3

   Survival      54   

ARTICLE 19 REPORTS

     54   

19.1

   Company Records      54   

19.2

   Examination of Records      55   

19.3

   Reports      55   

ARTICLE 20 MISCELLANEOUS

     55   

20.1

   Amendments      55   

20.2

   Entire Agreement      55   

20.3

   Further Assurances.      56   

20.4

   Notices      56   

20.5

   Governing Law and Jurisdiction      56   

 

- iv -



--------------------------------------------------------------------------------

20.6

   WAIVER OF RIGHT TO JURY TRIAL      56   

20.7

   No Drafting Presumption      56   

20.8

   Binding Effect      56   

20.9

   Press Releases      56   

20.10

   Severability      56   

20.11

   Counterparts      57   

20.12

   Waiver      57   

20.13

   No State-Law Partnership      57   

20.14

   No Third Party Beneficiaries      57   

Annex A - Form of Joinder Agreement

Exhibit A – Form of Service Agreement with Northeast Utilities Service Company

Schedule 2.8 – Members

Schedule 6.1 - Project

Schedule 6.2 - Conditions Precedent

Schedule 7.2 – Initial Members Committee

Schedule 7.13 – Approved Affiliate Agreements

 

- v -



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT

This LIMITED LIABILITY COMPANY AGREEMENT (“Agreement”) of Northern Pass
Transmission LLC, a New Hampshire limited liability company (the “Company”), is
made and entered into as of the Effective Date, by and between NU Transmission
Ventures, Inc., a Connecticut corporation (“NU Ventures”) and NSTAR Transmission
Ventures, Inc., a Massachusetts corporation (“NSTAR Ventures”).

WHEREAS, NU Ventures and NSTAR Ventures have determined it would be beneficial
for each of them to jointly develop and construct the Project (as defined
herein); and

WHEREAS, NU Ventures and NSTAR Ventures have determined to establish the Company
for such purpose and have filed with the Secretary of State of the State of New
Hampshire a Certificate of Formation organizing the Company with NU Ventures and
NSTAR Ventures as the sole Members thereof, each owning the Membership Interests
(as defined herein) as set forth in Schedule 2.8 hereto; and

WHEREAS, NU Ventures and NSTAR Ventures have entered into this Agreement to
govern the affairs of the Company and certain relationships with and among its
Members.

ARTICLE 1

DEFINITIONS; INTERPRETATION

1.1 Defined Terms. Capitalized terms used in this Agreement shall, unless
otherwise noted or unless the context otherwise requires, have the following
meanings:

“Accounting Matters Partner” means NU Ventures or such other Member designated
as Accounting Matters Partner pursuant to this Agreement.

“Act” means the New Hampshire Limited Liability Company Act, as amended from
time to time.

“Additional Members” means those Persons admitted to the Company pursuant to
Section 12.10.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Allocation Year, after giving effect to the following adjustments:

 

  (i) Credit to such Capital Account the amount, if any, such Member is
expressly obligated to restore with respect to such Member’s deficit balance in
such Member’s Capital Account and any amounts such Member is deemed to be
obligated to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or
either of the penultimate sentences in Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5), and

 

  (ii) Debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6).



--------------------------------------------------------------------------------

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

“Affiliate Arrangements” has the meaning set forth in Section 7.13.

“Agreement” has the meaning set forth in the preamble and includes all exhibits
and schedules hereto, and any and all amendments hereto or thereto agreed to in
writing by the Members.

“Allocation Year” means (i) the period commencing on the Effective Date and
ending on December 31, 2010, (ii) any subsequent twelve (12) month period
commencing on January 1 and ending on December 31, (iii) any portion of the
period described in clause (i) or (ii) for which the Company is required to
allocate Profits, Losses, and other items of Company income, gain, loss,
deduction, or credit pursuant to Article 5 or 16, or (iv) for the final
Allocation Year, the period commencing on the day after the end of the previous
Allocation Year and ending on the date of liquidation of the Company.

“Annual Operating Budget” has the meaning set forth in Section 7.14.5.

“Applicable Law” means any statute, law, ordinance, executive order, rule, or
regulation (including a regulation that has been formally promulgated in a rule
making proceeding but, pending final adoption, is in proposed or temporary form
having force of law); guideline, or notice having force of law; or approval,
permit, license, franchise, judgment, order, decree, injunction, or writ of any
Governmental Authority applicable to a specified Person or specified property,
as in effect from time to time.

“Approved Affiliate Agreements” means those Affiliate Arrangements listed on
Schedule 7.13 hereto.

“Arbitration Initiation Notice” has the meaning set forth in Section 13.3.

“Arbitrator” has the meaning set forth in Section 13.3.3.

“Available Cash” means the cash balance of the Company from time to time after
the payment of, or provision for the payment of, all of the Company’s
obligations then due and after the establishment of such reserves as the Members
Committee shall deem appropriate and all other debts, expenses, construction
costs, capital improvements, replacements, and contingencies of the Company.

“Budgets” means, collectively, the Development Budget, the Initial Operating
Budget, the Preliminary Construction Budget, the Construction Budget and the
Annual Operating Budget, each as approved by the Members Committee.

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized to be closed in New York, New York.

 

-2-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with Regulations
Section 1.704-1(b)(2)(iv), which includes, among other things, the following
rules:

 

  (i) To each Member’s Capital Account there shall be credited (A) the amount of
money and the Gross Asset Value of any property contributed by such Member
pursuant to any provision of this Agreement, (B) such Member’s distributive
share of Profits allocated pursuant to Section 5.1 and any items in the nature
of income or gain that are specially allocated to such Member pursuant to
Section 5.2 or Section 5.3, and (C) the amount of any Company liabilities
assumed by such Member or that are secured by any property distributed to such
Member;

 

  (ii) To each Member’s Capital Account there shall be debited (A) the amount of
money and the Gross Asset Value of any property distributed to such Member
pursuant to any provision of this Agreement, (B) such Member’s distributive
share of Losses allocated pursuant to Section 5.1 and any items in the nature of
expenses or losses that are specially allocated to such Member pursuant to
Section 5.2 or Section 5.3, and (C) the amount of any liabilities of such Member
assumed by the Company or that are secured by any property contributed by such
Member to the Company;

 

  (iii) In the event Membership Interests (or any portions thereof) are
transferred in accordance with the terms of this Agreement, the transferee shall
succeed to the Capital Account of the transferor to the extent it relates to the
transferred Membership Interests (or portions thereof); and

 

  (iv) In determining the amount of any liability for purposes of subparagraphs
(i) and (ii) above there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such Regulations. In the event the Members Committee shall determine that
it is prudent to modify the manner in which the Capital Accounts are maintained,
or any debits or credits thereto (including, without limitation, debits or
credits relating to liabilities that are secured by contributed or distributed
property or that are assumed by the Company or any Members), the Members
Committee may make such modification, provided that it is not likely to have a
material effect on the amounts distributed to any Person pursuant to Article 16
upon the liquidation of the Company. The Members Committee also shall (a) make
any adjustments that are necessary or appropriate to maintain equality between
the Capital Accounts of the Members and the amount of capital reflected on the
Company’s balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704-1(b)(2)(iv)(q) and (b) make any appropriate
modifications if unanticipated events might otherwise cause this Agreement not
to comply with Regulations Section 1.704-1(b).

“Capital Call Default” has the meaning set forth in Section 14.1.

 

-3-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

“Capital Contributions” means, with respect to any Member, the total amount of
money and the initial Gross Asset Value of property (other than money)
contributed to the capital of the Company by such Member, whether as an initial
Capital Contribution or as an additional Capital Contribution.

“Certificate” means the Certificate of Formation of the Company filed under the
Act in the Office of the New Hampshire Secretary of State for the purpose of
forming the Company as a New Hampshire limited liability company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time
(and any corresponding provisions of succeeding law).

“Company” has the meaning set forth in the preamble.

“Company Assets” means all direct and indirect interests in real and personal
property owned by the Company from time to time, and shall include both tangible
and intangible property (including, without limitation, cash).

“Company Equity Securities” means any Membership Interest or other equity
securities of the Company or any of its subsidiaries (including securities
exercisable or exchangeable for or convertible into Membership Interests or
other equity securities).

“Company Minimum Gain” has the same meaning as the term “partnership minimum
gain” in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

“Conditions Precedent” means, collectively, the conditions precedent listed in
Schedule 6.2.

“Confidential Information” means, collectively, the provisions of this
Agreement, all understandings, agreements and other arrangements between the
parties hereto, and all confidential or proprietary information or knowledge of
a Person, whether or not it constitutes a trade secret under Applicable Law and
all other non-public information received from or otherwise relating to, the
Company and other Members. “Confidential Information” does not include
information that: (a) has become part of the public domain other than by acts or
omissions of the recipient or its representatives, (b) to the recipient’s
knowledge, has been furnished or made known to the recipient by third Persons
(other than those acting on behalf of the disclosing party) as a matter of legal
right and without relevant restriction on disclosure or use, (c) was in the
recipient’s possession prior to disclosure by the disclosing party and was not
previously acquired by the recipient or its representatives directly or
indirectly from the disclosing party, or (d) is independently developed by
representatives of recipient without access to Confidential Information.

“Construction Budget” has the meaning set forth in Section 7.14.4.

 

 

-4-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

“Contract” means any agreement, contract, understanding, lease, sublease,
easement, license, obligation, promise, or undertaking (whether written or oral
and whether express or implied) that is legally binding, including any responses
to request for proposals, applications for permits, any binding or non-binding
letter of intent, memorandum of understanding or letter of intent and any and
all change orders and amendments to the foregoing.

“Corporate Affiliate” means, with respect to a specified Person, any other
Person that, directly or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with the Person specified.
For purposes of this Agreement, the term “control” (including its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by Contract or otherwise).

“CPR” means the International Institute for Conflict Prevention and Resolution.

“CPR Arbitration Rules” means the CPR Rules for Non-Administered Arbitration.

“Creditworthy” means, with respect to any Person, a credit rating for senior
unsecured debt of at least (i) “BBB-” from Standard & Poor’s Ratings Group (a
division of The McGraw Hill Companies, Inc.), provided that if such credit
rating is “BBB-” such Person shall not be on “CreditWatch Negative”, or
(ii) “Baa3” from Moody’s Investors Services, Inc., provided that if such credit
rating is “Baa3” such Person shall not be on “Review for possible downgrade.” A
Person that is not otherwise Creditworthy shall be deemed Creditworthy if its
obligations under this Agreement are absolutely, irrevocably and unconditionally
guaranteed pursuant to a guaranty agreement that is reasonably acceptable to the
non-transferring Member by a Creditworthy Person that is either a direct or
indirect parent entity of such Person or has otherwise received adequate and
sufficient consideration for such guaranty.

“Damages” has the meaning set forth in Section 15.1.

“Deadlock” means a dispute, including the inability to agree on a vote or other
decision, that has continued for more than fifteen (15) days among the Members
or Representatives, which is not resolved by the provisions on voting contained
herein, concerning the business or affairs of the Company, or a Disputed Action
that is referred by NU Ventures for resolution as a Deadlock in accordance with
Section 7.8.3 of the Agreement; provided, however, that a Deadlock shall not
include any dispute regarding an interpretation of any terms or conditions of
this Agreement; provided further, that a Deadlock shall not include the failure
of the Members Committee to approve any matter requiring unanimous approval
under Section 7.9 hereof.

“Deadlock Arbitration” has the meaning set forth in Section 13.3.

“Deadlock Notice” has the meaning set forth in Section 13.1.

“Defaulting Member” means a Member to whom an Event of Default is attributed;
provided that such Member shall no longer be deemed a Defaulting Member upon
such Member’s cure of such Event of Default.

 

-5-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

“Depreciation” means, for each Allocation Year, an amount equal to the federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such Allocation Year, except that
(i) with respect to any asset the Gross Asset Value of which differs from its
adjusted tax basis for federal income tax purposes, which difference is being
eliminated by use of the “remedial method” pursuant to Regulations
Section 1.704-3(d), Depreciation for such year shall be the amount of book basis
recovered for such Allocation Year under the rules prescribed by Regulations
Section 1.704-3(d)(2), and (ii) with respect to any other asset the Gross Asset
Value of which differs from its adjusted basis for federal income tax purposes
at the beginning of such Allocation Year, Depreciation shall be an amount that
bears the same ratio to such beginning Gross Asset Value as the federal income
tax depreciation, amortization, or other cost recovery deduction for such
Allocation Year bears to such beginning adjusted tax basis; provided, however,
that if the adjusted basis for federal income tax purposes of an asset at the
beginning of such Allocation Year is zero, Depreciation shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Members Committee. Any such calculation of Depreciation shall be
in accordance with and as allowed under the Company’s FERC tariff rate.

“Designating Member” means, with respect to any Representative, the Member that
appointed or designated such Representative in accordance with Section 7.2.

“Development Budget” has the meaning set forth in Section 7.14.1.

“Disabling Conduct” shall mean conduct that constitutes fraud, willful
misconduct, bad faith or gross negligence or conduct that is knowingly outside
the scope of conduct permitted in this Agreement or in knowing violation of
Applicable Law.

“Disputed Action” has the meaning set forth in Section 7.8.3.

“Economic Interest” means a Person’s right to share in the Profits, Losses, or
similar items of, and to receive distributions from, the Company, but does not
include any other rights of a Member including, without limitation, the right to
vote or to participate in the management of the Company, or, except as
specifically provided in this Agreement or required under the Act, any right to
information concerning the business and affairs of the Company.

“Effective Date” means April 6, 2010.

“Employed Officer” means an officer of the Company who is also an employee of a
Member or any Corporate Affiliate of a Member.

“Encumbrance” means any lien, security interest, mortgage, pledge, security
interest, hypothecation, assignment, easement, right-of-way, servitude, other
encumbrance, equitable interest, charge or encumbrance of any kind (including,
without limitation, any conditional sale or other title retention agreement, any
lease in the nature thereof, and any agreement to give any lien or security
interest), restrictive covenant, or other restriction or matter affecting title
to the involved property.

 

 

-6-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

“Event of Default” has the meaning set forth in Section 14.1.

“Failed Contribution” has the meaning set forth in Section 14.3.1.

“FERC” means the Federal Energy Regulatory Commission or any Governmental
Authority succeeding to the powers of such entity.

“GAAP” means generally accepted accounting principles consistently applied.

“Governmental Authority” means any national, state, provincial or local
government (whether domestic or foreign), any political subdivision thereof or
any other governmental, quasi-governmental, judicial, public or statutory
instrumentality, authority, body, agency, department, bureau, commission or
entity, or any arbitrator with authority to bind a party at law.

“Gross Asset Value” means with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(i) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset, as determined by the
Members Committee;

(ii) The Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross fair market values (taking Code Section 7701(g) into
account), as determined by the Members Committee, as of the following times:
(A) the acquisition of an additional interest in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution;
(B) the distribution by the Company to a Member of more than a de minimis amount
of Company property as consideration for an interest in the Company; (C) the
liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); and (D) at such other times described in
Regulations Section 1.704-1(b)(2)(iv)(f)(5); provided that an adjustment
described in clauses (A), (B), and (D) of this paragraph shall be made only if
the Members Committee by unanimous consent reasonably determines that such
adjustment is necessary to reflect the relative economic interests of the
Members in the Company;

(iii) The Gross Asset Value of any item of Company assets distributed to any
Member shall be adjusted to equal the gross fair market value of such asset on
the date of distribution as determined by the Members Committee; and

(iv) The Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
(A) Regulations Section 1.704-1(b)(2)(iv)(m) and (B) subparagraph (vi) of the
definition of “Profits” and “Losses” or Section 5.2(g); provided, however, that

 

-7-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

Gross Asset Values shall not be adjusted pursuant to this subparagraph (iv) to
the extent that an adjustment pursuant to subparagraph (ii) is required in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subparagraph (iv).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (i), (ii), or (iv), such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset, for
purposes of computing Profits and Losses.

“HQUS” means H.Q. Energy Services (U.S.) Inc.

“Hydro-Québec” means Hydro-Québec, a body politic and corporate, duly
incorporated and regulated by the Hydro-Québec Act (R.S.Q., Chapter H-5) or any
of its divisions or affiliates.

“Indemnified Party” has the meaning set forth in Section 15.4.

“Indemnified Persons” has the meaning set forth in Section 15.2.1.

“Indemnifying Member” has the meaning set forth in Section 15.1.

“Indemnifying Party” has the meaning set forth in Section 15.4.

“Initial Operating Budget” has the meaning set forth in Section 7.14.3.

“In-Service Date” means the date on which all of the initial facilities
comprising the Project are energized (other than merely for test purposes) and
accepted by ISO-NE.

“Interim Period” has the meaning set forth in Section 14.4.2.

“Internal Costs” means (i) Management Personnel Costs, (ii) other direct labor
determined on an hourly basis, (iii) reasonable allocations of overhead,
determined on an hourly basis, (iv) out-of-pocket costs and expenses, including
third-party costs, legal fees and travel expenses, that are reasonably incurred
by the applicable Member, and (v) costs resulting from any upgrades of computer
systems and/or other technology reasonably required by the applicable Member to
achieve compatibility with the systems and/or technology used in the operation
of the Project, provided that, if such upgrades are used for more than achieving
such compatibility, Internal Costs shall only include a reasonable allocation of
such costs based on the extent to which such upgrades are required to achieve
such compatibility as compared with other uses of such upgrades by such Member,
and provided further, that any such Internal Costs shall be determined on a
basis consistent with the principles set forth in the NUSCO Service Agreement.

“Involuntary Withdrawal” means, with respect to any Member, the occurrence of
any of the following events:

 

  (a) such Member makes an assignment for the benefit of creditors;

 

-8-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

  (b) such Member files a voluntary petition of bankruptcy;

 

  (c) such Member is adjudged bankrupt or insolvent or has entered against such
Member an order for relief in any bankruptcy or insolvency proceeding;

 

  (d) such Member files a petition or answer seeking for such Member any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any statute, law, or regulation;

 

  (e) such Member files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against such Member in any
proceeding described in clauses (a) through (d) above;

 

  (f) such Member seeks, consents to, or acquiesces in the appointment of a
trustee, receiver, or liquidator of such Member or of all or any substantial
part of such Member’s properties; or

 

  (g) 120 days after commencement of any proceeding against such Member seeking
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any statute, law, or regulation if the
proceeding has not been dismissed, or if within 90 days after the appointment
without such Member’s consent or acquiescence of a trustee, receiver or
liquidator of such Member or of all or any substantial part of such Member’s
properties, the appointment is not vacated or stayed, or within 90 days after
the expiration of any such stay, the appointment is not vacated.

“ISO-NE” means ISO-New England Inc.

“Issues Statement” has the meaning set forth in Section 13.3.4.

“Liquidator” has the meaning set forth in Section 16.5.

“Management Personnel Costs” means the salaries and benefits of the following
personnel employed by a Member and appointed or provided by such Member (or if
such personnel are not dedicated full time to the Company or the Project, a
reasonable allocation of such salaries and benefits), together with the costs of
such other administrative services as such Member deems necessary to support
such personnel: (i) personnel designated by such Member to serve as Officers and
Representatives of the Company and its subsidiaries; and (ii) such personnel as
such Member deems appropriate to undertake oversight of the assets, liabilities,
and business affairs of the Company and its subsidiaries.

“Member” means any Person who (a) is or becomes a Member (including an
Additional Member) pursuant to the terms of this Agreement, and (b) has not
ceased to be a Member. Any reference in this Agreement to NU Ventures, NSTAR
Ventures or any other Member shall include such Member’s Permitted Transferee.

 

-9-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” in Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Regulations Section 1.704-2(i)(3).

“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Regulations Sections 1.704-2(i)(1) and 1.704-2(i)(2).

“Members Committee” means the Members Committee appointed as described in
Section 7.2.

“Membership Interest” means the entire ownership interest of a Member in the
Company at any particular time, including, without limitation, the Member’s
Economic Interest, any and all rights to vote and otherwise participate in the
Company’s affairs, and the rights to any and all benefits to which a Member may
be entitled as provided in this Agreement, together with the obligations of such
Member to comply with all of the terms and provisions of this Agreement.

“Nationally recognized accounting firm” means an accounting firm with
multi-state offices and net revenues of at least $1 billion; provided, however,
that the independent registered public accounting firm retained by either Member
to provide auditing services for its financial statements shall be deemed to be
a “nationally recognized accounting firm.”

“Nonrecourse Deductions” has the meaning set forth in Regulations Sections
1.704-2(b)(1) and 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.704-2(b)(3).

“NUSCO” means Northeast Utilities Service Company.

“NUSCO Service Agreement” means that certain Service Agreement between the
Company and NUSCO of even date herewith attached as Exhibit A hereto, as it may
be amended from time to time in accordance with Section 7.9(u) of this
Agreement.

“Officer” has the meaning set forth in Section 10.1.

“Other Indemnified Persons” has the meaning set forth in Section 15.1.

“Ownership Interests” means stock, partnership interests, or other indicia of
ownership.

“Percentage Interest” means, with respect to each Member, the percentage set
forth opposite such Member’s name on Schedule 2.8, as such percentage interest
may be adjusted in accordance with the terms hereof from time to time.

 

-10-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

“Permitted Activities” has the meaning set forth in Section 8.7.1.

“Permitted Disclosee” has the meaning set forth in Section 18.1.

“Permitted Transfer” means a Transfer of Membership Interests in compliance with
Article 12.

“Permitted Transferee” means a transferee of a Member that acquires a Membership
Interest pursuant to a Permitted Transfer.

“Person” means and includes an individual, a corporation, a partnership, a
limited liability company, a trust, an unincorporated organization, a government
or any department or agency thereof, or any entity similar to any of the
foregoing.

“Post-Formation Internal Costs” has the meaning set forth in Section 9.2.

“PPI” means the Producer Price Index for Finished Goods published by the U.S.
Bureau of Labor Statistics (or any successor index).

“PPI Adjustment” means, for a calendar year, the percent change (expressed as a
decimal) in the PPI published in December of the previous year from the PPI
published in December of the year immediately preceding such previous year.

“Pre-Formation Internal Costs” has the meaning set forth in Section 9.1.

“Preliminary Construction Budget” has the meaning set forth in Section 7.14.2.

“Proceeding” has the meaning set forth in Section 15.2.1.

“Profit” and “Loss” mean, for each Allocation Year, an amount equal to the
Company’s taxable income or loss for such Allocation Year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

(i) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition of “Profits” and “Losses” shall be added to such taxable income or
loss;

(ii) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in computing
Profits or Losses pursuant to this definition of “Profits” and “Losses” shall be
subtracted from such taxable income or loss;

(iii) In the event the Gross Asset Value of any Company asset is adjusted
pursuant to subparagraph (ii) of the definition of “Gross Asset Value” or would
be adjusted pursuant to subparagraph (iii) of the definition of “Gross Asset
Value” if Code Section 7701(g) were taken into account, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases (or
would increase)

 

-11-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

the Gross Asset Value of the asset) or an item of loss (if the adjustment
decreases (or would decrease) the Gross Asset Value of the asset) from the
disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses;

(iv) Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(v) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Allocation Year, computed in
accordance with the definition of “Depreciation;”

(vi) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Member’s
interest in the Company, the amount of such adjustment shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) from the disposition of such asset and
shall be taken into account for purposes of computing Profits or Losses; and

Notwithstanding any other provision of this definition, any items that are
allocated pursuant to Section 5.2 or Section 5.3 shall not be taken into account
in computing Profits or Losses. The amounts of the items of Company income,
gain, loss, or deduction available to be allocated pursuant to Section 5.2 and
Section 5.3 shall be determined by applying rules analogous to those set forth
in subparagraphs (i) through (vi) above.

“Project” has the meaning set forth in Section 6.1.

“Purchase Remedy Notice” has the meaning set forth in Section 14.4.1.

“Regulations” mean the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations are amended from time to time.

“Regulatory Affiliate” means, with respect to matters subject to the
jurisdiction of a Governmental Authority, an “affiliate” as defined by
Applicable Law relevant to such Governmental Authority.

“Regulatory Allocations” has the meaning set forth in Section 5.3.

“Released Party” has the meaning set forth in Section 8.7.3.

“Releasing Member” has the meaning set forth in Section 8.7.3.

“Representative” has the meaning set forth in Section 7.2.

 

-12-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

“Reserves” means funds set aside or amounts allocated to reserves that shall be
maintained in amounts deemed sufficient by the Members Committee for working
capital, to pay taxes, insurance, debt service, and other costs or expenses
incident to the conduct of business by the Company as contemplated hereunder.

“Settlement Proposal” has the meaning set forth in Section 13.3.5.

“Tax Matters Partner” means NU Ventures or such other Member designated as Tax
Matters Partner pursuant to this Agreement.

“Third Party Approval” means any consent, approval, permit, license, franchise,
or other authorization, or a variance or exemption therefrom or waiver thereof,
from a Governmental Authority or other Person.

“Third Party Claim” has the meaning set forth in Section 15.4.

“Total Capitalization” means, in the case of the Company, the sum of all common
and preferred equity, retained earnings and indebtedness for borrowed money, as
set forth on the Company’s balance sheet.

“TransEnergie” means Hydro-Québec TransEnergie, an affiliate of Hydro-Québec.

“Transfer” has the meaning set forth in Section 12.1.

“Transfer Compensation Amount” has the meaning set forth in Section 12.9.

“Transfer Notice” has the meaning set for in Section 12.5.1

“Transferring Member” has the meaning set forth in Section 12.5.1

“Ultimate Parent” means (a) with respect to NU Ventures, Northeast Utilities, a
Massachusetts business trust and voluntary association organized under the laws
of The Commonwealth of Massachusetts (or any successor thereto) or (b) with
respect to NSTAR Transmission Ventures, Inc., means NSTAR, a Massachusetts
business trust and voluntary association organized under the laws of The
Commonwealth of Massachusetts (or any successor thereto).

“Voluntarily Withdraw” or “Voluntary Withdrawal” means a Member’s dissociation
with the Company other than in connection with a Permitted Transfer or an
Involuntary Withdrawal.

 

  1.2 Other Defined Terms; Interpretation.

 

  1.2.1 Capitalized terms used in this Agreement and not defined in Section 1.1
shall have the meanings assigned to them elsewhere in this Agreement.

 

  1.2.2 The definitions shall apply equally to both the singular and the plural
forms of the terms defined.

 

-13-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

  1.2.3 Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

 

  1.2.4 The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”

 

  1.2.5 The words “hereof”, “herein”, “hereunder” and other similar words refer
to this Agreement as a whole.

 

  1.2.6 Unless otherwise clear from the context, Article, Section and Schedule
references in this Agreement are to Articles and Sections of or Schedules to
this Agreement.

ARTICLE 2

ORGANIZATIONAL MATTERS

2.1 Formation. The parties hereto have agreed to form a limited liability
company pursuant to the Act and the provisions of this Agreement and, for that
purpose, caused the Certificate of Formation to be prepared, executed and filed
with the Secretary of State of the State of New Hampshire on March 31, 2010.

2.2 Name and Purpose. The name of the Company is Northern Pass Transmission LLC.
The Company may also conduct business at the same time under one or more
fictitious names if the Members Committee determines that such is in the best
interests of the Company. The Members have formed the Company with the intention
that it be the entity responsible for planning, developing, constructing, owning
and operating the New Hampshire portion of a 1,200 megawatt high voltage direct
current transmission line to deliver and sell low carbon energy in New England
(the “Project” as further defined in Section 6.1). Hydro-Québec is developing
the Canadian segment of the line, and the Members are separately negotiating a
Transmission Services Agreement between the Company and Hydro-Québec under which
Hydro-Québec will reimburse the Company for costs in developing the Project and
pay the Company for transmission services.

2.3 Principal Place of Business; Other Places of Business. The principal place
of business of the Company is located initially at Energy Park, 780 North
Commercial Street, Manchester, NH, 03101, or such other place within or outside
the State of New Hampshire as the Members Committee may from time to time
designate. The Company may maintain offices and places of business at such other
place or places within or outside the State of New Hampshire as the Members
Committee deems advisable.

2.4 Registered Office; Registered Agent. The registered agent of the Company is
C T Corporation System and the registered office of the Company within the State
of New Hampshire is C T Corporation System, 9 Capitol Street, Concord, New
Hampshire, 03301. The Members Committee may change the registered office and/or
the registered agent of the Company in accordance with the Act and shall give
prompt notice of any such change to each Member.

 

-14-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

2.5 Business Purpose. The Company is organized for the purposes of:

 

  2.5.1 acting as an electric public utility regulated under the Federal Power
Act that is a transmission service provider within New England;

 

  2.5.2 designing, acquiring, constructing, owning and operating certain
transmission facilities within New Hampshire;

 

  2.5.3 conducting any and all activities normally exercised by an owner and
operator of property in relation or incidental to the business conducted or
property held by the Company; and

 

  2.5.4 conducting any other lawful business, purpose or activity in which a
limited liability company may be engaged under Applicable Law (including,
without limitation, the Act).

2.6 Powers. Subject to all of the terms, covenants, conditions and limitations
contained in this Agreement and any other agreement entered into by the Company,
the Company shall have the power and authority to do any and all acts and things
necessary, appropriate, proper, advisable, desirable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described herein and for the protection and benefit of the Company, including
all power and authority, directly or through its ownership interest in other
entities, to enter into and perform contracts of any kind, and borrow money and
issue evidences of indebtedness, whether or not secured by a mortgage, deed of
trust, pledge or other lien.

2.7 Qualification in Other Jurisdictions. The Members Committee shall take any
and all actions reasonably necessary to perfect and maintain the status of the
Company as a limited liability company under the laws of the State of New
Hampshire. Before conducting business in any jurisdiction other than the State
of New Hampshire, the Company shall file all forms and take all other actions
required under Applicable Law, including the tax laws, of that jurisdiction in
order to conduct such business.

2.8 Members. The name, mailing address and Percentage Interest of each Member
are set forth on Schedule 2.8 hereto. The Members Committee shall update
Schedule 2.8 from time to time as necessary to reflect changes to the
information therein. An amendment or revision to Schedule 2.8 made in accordance
with this Agreement shall not be deemed an amendment to this Agreement. Any
reference in this Agreement to Schedule 2.8 shall be deemed a reference to
Schedule 2.8 as amended and in effect from time to time.

2.9 Title to Property. The Company shall at all times hold title to all of its
owned and leased property in the name of the Company and not in the name of any
Member, and no Member shall have any ownership interest in such property in such
Member’s individual name (except to the extent a Member leases property to the
Company). Each Member’s Membership Interest shall be personal property for all
purposes.

2.10 Payments of Individual Obligations. The Company’s credit and assets shall
be used solely for the benefit of the Company, and no asset of the Company shall
be transferred or encumbered for, or in payment of, any individual obligation of
any Member.

 

-15-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

ARTICLE 3

INITIAL CAPITAL; ADDITIONAL CAPITAL

3.1 Development Budget Capital Contributions. The Members shall, at such times
and in such amounts as specified in the Development Budget, estimates of which
have been reviewed by the Members, and in proportion to their respective
Percentage Interests, each make Capital Contributions necessary to fund the
Development Budget; which is currently estimated to be $6.8 million. The Members
shall not be required to make any further Capital Contributions prior to the
satisfaction of each of the Conditions Precedent.

3.2 Additional Capital Contributions. Subsequent to the satisfaction of each of
the Conditions Precedent, the Members shall be required to make additional
Capital Contributions from time to time (i) as required or otherwise specified
by the Construction Budget, the Initial Operating Budget or the Annual Operating
Budget approved or continued pursuant to Section 7.14., as applicable or (ii) as
unanimously approved by the Members Committee pursuant to Section 7.9(m) hereof,
with any such contributions to be made by each Member no later than ten
(10) Business Days after the date specified, in an amount equal to the
applicable capital or operating cash requirements set forth in the applicable
Budget or as otherwise unanimously approved by the Members Committee, multiplied
by each such Member’s Percentage Interest.

3.3 Failure to make Capital Contributions. If any Member fails or refuses to pay
any Capital Contribution to the Company when due, the due date for such Member
shall be extended for a period of ten (10) Business Days thereafter; provided,
however, that a Member shall not be permitted to take advantage of this
extension more than two (2) times per calendar year. After either (i) the end of
the twenty (20) Business Day period (commencing from the applicable due date
specified in a Budget approved or continued pursuant to Section 7.14 or in a
written notice delivered to the Members pursuant to Section 3.2 or any extension
of such due date that is unanimously approved by the Members Committee, as
applicable) in which a Member has failed or refused to pay any Capital
Contribution or (ii) the third time in any calendar year in which a Member has
failed or refused to pay any Capital Contribution within the ten (10) Business
Day period provided in Section 3.2, then any non-Defaulting Member may exercise
the remedies set forth in Article 14 hereof.

3.4 Capital Accounts. A separate Capital Account shall be established and
maintained for each Member in accordance with the terms of this Agreement.

3.5 Member Capital. Except as otherwise provided in this Agreement or with the
unanimous approval of the Members Committee, (a) no Member shall demand or be
entitled to receive a return of or interest on its Capital Contributions or
Capital Account, (b) no Member shall withdraw any portion of its Capital
Contributions or receive any distributions from the Company as a return of
capital on account of such Capital Contributions, and (c) the Company shall not
redeem or repurchase the Membership Interest of any Member.

3.6 Member Loans. Subject to Section 14.3.1, no Member shall be required or
permitted to make any loans or otherwise lend any funds to the Company, except
loans made with the unanimous approval of the Members Committee. All loans to
the Company shall represent a debt of the Company payable or collectible solely
from the assets of the Company in accordance with the terms and conditions upon
which such loans were made, and no loans made by any Member to the Company shall
have any effect on such Member’s Percentage Interest.

 

-16-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

ARTICLE 4

DISTRIBUTIONS

4.1 In General. Except as otherwise specifically provided in this Agreement,
distributions of Available Cash, subject to Section 304-C:44 of the Act, will be
made only as may be unanimously approved by the Members Committee. Such
distributions shall be made to the Members within thirty (30) days after such
unanimous approval in accordance with the Members’ respective Percentage
Interests as of the time of such approval provided, that any loans payable to
Members have been repaid in full prior to any such distribution to the Members.

4.2 Incorrect Distributions. To the extent any distribution made to a Member is
incorrectly made, based on the Company’s financial statements, any Member who
receives more than should have been distributed to such Member shall promptly
repay to the Company the amount of any such incorrect distribution, and any such
repaid amounts shall be redistributed (or otherwise applied) pursuant to this
Agreement. For US tax purposes any amounts returned are treated as an adjustment
to a previously made distribution and not a Capital Contribution under Sections
3.1 and 3.2, provided, however, that a distribution and corrective repayment
that occur in different taxable years shall be treated for tax purposes as a
distribution in the year in which the actual incorrect distribution was made,
followed by a Capital Contribution in the year in which the repayment was made.

4.3 Amounts Withheld. All amounts withheld by the Company pursuant to the Code
or any provision of any state, local, or foreign law with respect to any
payment, distribution or allocation to any Member shall be remitted to the
appropriate Governmental Authority, treated as amounts distributed to that
Member pursuant to this Article 4 for all purposes under this Agreement and
shall accordingly reduce by a corresponding amount distributions the Member
would otherwise receive pursuant to this Article 4 or Article 16. Each Member
agrees to furnish the Company with such certifications and forms as shall
reasonably be requested by the Company to assist it in determining the extent
of, and in fulfilling its withholding obligations.

4.4 Distributions Upon Liquidation. Distributions made in conjunction with the
final liquidation of the Company shall be applied or distributed as provided in
Article 16.

4.5 Distributions in Kind. No right is given to any Member to demand or receive
property other than cash as provided in this Agreement. The Company may not make
any distribution in kind of Company assets to the Members without the unanimous
approval of the Members Committee.

ARTICLE 5

ALLOCATIONS OF PROFITS AND LOSSES

5.1 Book Allocations. Unless otherwise provided in this Agreement, an allocation
to a Member of a share of Profits or Losses shall be treated as an allocation of
the same share of each item of income, gain, loss or deduction that is taken
into account in computing Profits or Losses. After giving effect to the special
allocations set forth in Section 5.2 and Section 5.3 and subject to Section 5.4
and Section 5.5, Profits and Losses for any Allocation Year shall be allocated
as follows:

 

  (a) All items of Loss shall be allocated as follows:

(1) First, to the Members in the same manner and proportions as Profits were
previously allocated under Section 5.1(b)(2) to the extent of the aggregate
Profits allocated pursuant to Section 5.1(b)(2) for all periods over the
aggregate Losses allocated pursuant to this Section 5.1(a)(1) for all prior
periods; and

 

-17-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

(2) Second, to the Members in proportion to their Percentage Interests.

(b) All items of Profit shall be allocated as follows:

(1) First, to the Members in the same manner and proportions as Losses were
previously allocated under Section 5.1(a)(2) to the extent of the aggregate
Losses allocated pursuant to Section 5.1(a)(2) for all periods over the
aggregate Profits allocated pursuant to this Section 5.1(b)(1) for all prior
periods; and

(2) Second, to the Members in proportion to their Percentage Interests.

5.2 Special Allocations. The following special allocations shall be made in the
following order:

 

  (a) Company Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(f), notwithstanding any other provision of this
Article 5, if there is a net decrease in Company Minimum Gain during
any Allocation Year, each Member shall be allocated items of Company income and
gain for such Allocation Year (and, if necessary, subsequent Allocation Years)
in an amount equal to such Member’s share of the net decrease in Company Minimum
Gain, determined in accordance with Regulations Section 1.704-2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations
Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 5.2(a) is intended to
comply with the minimum gain chargeback requirement in Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.

 

  (b) Member Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(i)(4), notwithstanding any other provision of this
Article 5, if there is a net decrease in Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt during any Allocation Year, each
Member who has a share of the Member Nonrecourse Debt Minimum Gain attributable
to such Member Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be allocated items of Company income and gain for
such Allocation Year (and, if necessary, subsequent Allocation Years) in an
amount equal to such Member’s share of the net decrease in Member Nonrecourse
Debt Minimum Gain, determined in accordance with Regulations
Section 1.704-2(i)(4). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto. The items to be so allocated shall be determined in
accordance with Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2). This
Section 5.2(b) is intended to comply with the minimum gain chargeback
requirement in Regulations Section 1.704-2(i)(4) and shall be interpreted
consistently therewith.

 

-18-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

  (c) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), Section 1.704-1(b)(2)(ii)(d)(5), or
Section 1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be
allocated to such Member in an amount and manner sufficient to eliminate, to the
extent required by the Regulations, the Adjusted Capital Account Deficit of the
Member as quickly as possible, provided that an allocation pursuant to this
Section 5.2(c) shall be made only if and to the extent that the Member would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article 5 have been tentatively made as if this Section 5.2(c) were
not in the Agreement.

 

  (d) Gross Income Allocation. In the event any Member has a deficit Capital
Account at the end of any Allocation Year that is in excess of the sum of the
amount such Member is expressly obligated to restore pursuant to this Agreement
and the amount such Member is deemed to be obligated to restore pursuant to
Regulations Section 1.704-1(b)(2)(ii)(c) or either of the penultimate sentences
of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), such Member shall be
allocated items of Company income and gain in the amount of such excess as
quickly as possible, provided that an allocation pursuant to this Section 5.2(d)
shall be made only if and to the extent that such Member would have a deficit
Capital Account in excess of such sum after all other allocations provided for
in this Article 5 have been made as if Section 5.2(c) and this Section 5.2(d)
were not in the Agreement.

 

  (e) Nonrecourse Deductions. Nonrecourse Deductions for any Allocation Year
shall be allocated to the Members in proportion to their respective Percentage
Interests.

 

  (f) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Allocation Year shall be allocated to the Member who bears the economic risk of
loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Regulations
Section 1.704-2(i)(1).

 

  (g) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset, pursuant to Code Section 734(b) or Section 743(b) is
required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
such Member’s interest in the Company, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be allocated to the Members in accordance with their
interests in the Company in the event Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom such
distribution was made in the event Regulations Section 1.704-1(b)(2)(iv)(m)(4)
applies.

 

-19-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

5.3 Curative Allocations. The allocations set forth in Sections 5.2 and 5.4 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Regulations. It is the intent of the Members that, to the extent possible,
all Regulatory Allocations shall be offset either with other Regulatory
Allocations or with special allocations of other items of Company income, gain,
loss, or deduction. Therefore, notwithstanding any other provision of this
Article 5 (other than the Regulatory Allocations), the Members Committee shall
make (or cause to be made) such offsetting special allocations of Company
income, gain, loss, or deduction in a manner so that, after such offsetting
allocations are made, each Member’s Capital Account balance is, to the extent
possible, equal to the Capital Account balance such Member would have had if the
Regulatory Allocations were not part of the Agreement and all Company items were
allocated pursuant to Section 5.1.

5.4 Loss Limitation. Losses allocated pursuant to Section 5.1 shall not exceed
the maximum amount of Losses that can be allocated without causing any Member to
have an Adjusted Capital Account Deficit at the end of any Allocation Year. In
the event some but not all of the Members would have Adjusted Capital Account
Deficits as a consequence of an allocation of Losses pursuant to Section 5.1,
the limitation set forth in this Section 5.4 shall be applied on a Member by
Member basis and Losses not allocable to any Member as a result of such
limitation shall be allocated to the other Members in accordance with the
positive balances in such Members’ Capital Accounts so as to allocate the
maximum permissible Losses to each Member under Regulations
Section 1.704-1(b)(2)(ii)(d).

5.5 Other Allocation Rules.

 

  (a) For purposes of determining the Profits, Losses, or any other items
allocable to any period, Profits, Losses, and any such other items shall be
determined on a daily, monthly, or other basis, as determined by the Members
Committee using any permissible method under Code Section 706 and the
Regulations thereunder.

 

  (b) The Members are aware of the income tax consequences of the allocations
made by this Article 5 and Article 16.

 

  (c) Solely for purposes of determining a Member’s proportionate share of the
“excess nonrecourse liabilities” of the Company within the meaning of
Regulations Section 1.752-3(a)(3), the Members’ interests in Company profits are
in proportion to their Percentage Interests.

5.6 Tax Allocations; Code Section 704(c).

 

  (a) Except as otherwise provided in this Section 5.6, each item of income,
gain, loss and deduction of the Company for federal, state, local and foreign
tax purposes shall be allocated among the Members in the same manner as such
items are allocated for book purposes under this Article 5 and Article 16. Any
tax credits of the Company shall be allocated to the Members in proportion to
their Percentage Interests.

 

-20-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

  (b) In accordance with Code Section 704(c) and the Regulations thereunder,
income, gain, loss, and deduction with respect to any property contributed to
the capital of the Company shall, solely for tax purposes, be allocated among
the Members so as to take account of any variation between the adjusted basis of
such property to the Company for federal income tax purposes and its initial
Gross Asset Value (computed in accordance with the definition of Gross Asset
Value) using the method described under Treasury Regulation Section 1.704-3(b).

 

  (c) In the event the Gross Asset Value of any Company asset is adjusted
pursuant to subparagraph (ii) of the definition of Gross Asset Value, subsequent
allocations of income, gain, loss, and deduction with respect to such asset
shall take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Gross Asset Value in the same manner as
under Code Section 704(c) and the Regulations thereunder using the allocation
method described under Treasury Regulation Section 1.704-3(b).

 

  (d) Except as otherwise provided in Section 5.6(b) and (c) above, any
elections or other decisions relating to the allocations described in this
Section 5.6 shall be made by the Tax Matters Partner in any manner that
reasonably reflects the purpose and intention of this Agreement. Allocations
pursuant to this Section 5.6 are solely for purposes of federal, state, local,
and foreign taxes and shall not affect, or in any way be taken into account in
computing, any Member’s Capital Account or share of Profits, Losses, other
items, or distributions pursuant to any provision of this Agreement.

 

  (e) To the extent the Code and the Regulations or other Applicable Law require
allocations for tax purposes that differ from the foregoing allocations, the Tax
Matters Partner, in its reasonable discretion, may determine the manner in which
such tax allocations shall be made so as to comply more fully with the Code and
such Regulations or other Applicable Law and, at the same time, preserve the
economic relationships among the Members as otherwise set forth in this
Agreement.

5.7 Tax Status; Tax Elections; Tax Matters Partner.

 

  (a) No election shall be made by the Company or any Member to (i) have the
Company excluded from the application of Subchapter K, Chapter 1 of Subtitle A
of the Code or from any similar provisions of any state, local, or foreign laws
or (ii) treat the Company as an association taxable as a corporation for
federal, state, local or foreign income tax purposes.

 

  (b)

NU Ventures shall be designated as the “Tax Matters Partner” of the Company and
shall, to the extent applicable, act in such capacity under the Code and in any
similar capacity under state, local, or foreign law. If NU Ventures ceases to be
a Member, the Members Committee shall promptly appoint a new Tax Matters
Partner. The Tax Matters Partner shall cause the Company’s accountants to
prepare all federal, state, local, and foreign

 

-21-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

 

tax returns of the Company for each year for which such returns are required to
be filed and shall cause such returns to be timely filed. To the extent not
otherwise provided in this Agreement, the Tax Matters Partner shall have the
authority to make all tax elections and other tax decisions on behalf of the
Company; provided, however, that (1) the Tax Matters Partner shall not make any
such tax election on behalf of the Company if that tax election would reasonably
be expected to have a disproportionately adverse effect on any Member without
the unanimous approval of the Members Committee, and (2) the Tax Matters Partner
shall follow the instruction of each Member with respect to the tax treatment of
such Member’s distributive share of any cancellation of indebtedness income in
case the Company makes an election under Code Section 108(i), in accordance with
Revenue Procedure 2009-37 and any similar guidance issued by the Internal
Revenue Service. The Tax Matters Partner shall have the right to extend the
statute of limitations for assessment of tax deficiencies against the Members
with respect to adjustments to the Company’s federal, state, local, or foreign
tax returns; and (ii) to the extent provided in Code Sections 6221 through 6234
and similar provisions of federal, state, local, or foreign law, represent the
Company and the Members before taxing authorities or courts of competent
jurisdiction in tax matters affecting the Company or the Members in their
capacities as members, and file any tax returns and execute any agreements or
other documents relating to or affecting such tax matters, including agreements
or other documents that bind the Members with respect to such tax matters or
otherwise affect the rights of the Company and the Members and shall provide
timely notice of any such action to the Members. The Tax Matters Partner is
further authorized and required to represent the Company in connection with all
examinations of the Company’s affairs by tax authorities, including resulting
administrative and judicial proceedings, and to expend Company funds for
professional services and costs associated therewith. The Members agree to
cooperate with the Tax Matters Partner and to do or refrain from doing any or
all things reasonably required by the Tax Matters Partner to conduct such
proceedings. Any reasonable direct out-of-pocket expense incurred by the Tax
Matters Partner in carrying out its obligations hereunder shall be allocated to
and charged to the Company as an expense of the Company for which the Tax
Matters Partner shall be reimbursed.

 

  (c) Each Member agrees that if it (i) treats, on its tax returns, any item of
income, gain, loss, deduction, credit or expense relating to its Membership
Interest in the Company in a manner inconsistent with the treatment of such item
by the Company as reflected on the Company’s Internal Revenue Service Form 1065,
the Internal Revenue Service Form 1065 (Schedule K-1) issued to such Member, or
other information statement furnished by the Company to such Member for use in
preparing such Member’s tax returns or (ii) files any claim for refund relating
to any such item based on, or that would result in, such inconsistent treatment,
it shall notify the Tax Matters Partner of such action within ninety (90) days
after the filing of such relevant returns or refunds.

 

-22-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

  (d) If so requested by either Member in a written notice to the Company (which
notice may be delivered at any time prior to the filing of the U.S. federal
income tax return for the last taxable year in which such Member is a Member of
the Company), the Tax Matters Partner shall cause the Company to make an
election under Section 754 of the Code.

 

  (e) The provisions of this Section 5.7 regarding tax matters shall survive the
termination of this Agreement and the Transfer or termination of any Member’s
Interest in the Company.

ARTICLE 6

PROJECTS

6.1 Project. The project to be undertaken by the Company, subject to the
satisfaction of the Conditions Precedent as provided in Section 6.2 below, is
identified and described on Schedule 6.1 hereof (the “Project”).

6.2 Conditions Precedent to Additional Capital Contributions. No Member shall
have any obligation, other than its obligation to make the Capital Contributions
required by the Development Budget as provided for in Section 3.1 and in
connection with Pre-Formation Internal Costs as provided for in Section 9.1, to
make any other Capital Contributions until such time, if ever, that each of the
Conditions Precedent listed in Schedule 6.2 hereof attributable to such Member
has been satisfied as provided in Schedule 6.2 or has been waived by such
Member.

ARTICLE 7

MANAGEMENT

7.1 Members Committee. Except as provided in Sections 7.11, 7.13 or 16.5, the
business and affairs of the Company shall be managed under the sole direction
and control of the Members Committee. Subject to all of the terms, covenants,
conditions and limitations contained in this Agreement and any other agreement
entered into by the Company and subject to the limitations imposed by Applicable
Law, including the Act, the Members Committee shall have the power, on behalf of
the Company, to do or to direct to be done all things necessary or convenient to
carry out the business and affairs of the Company. The Members Committee shall
act as the “manager” of the Company under Section 304-C:31 of the Act, subject
to the provisions of this Article 7.

7.2 Number; Election; Initial Members Committee. The Members Committee shall
consist of four (4) individuals (each, a “Representative”). NU Ventures,
together with its Permitted Transferees, shall have the right to collectively
appoint two (2) Representatives. NSTAR Ventures, together with its Permitted
Transferees, shall have the right to collectively appoint two
(2) Representatives. The initial Representatives shall consist of the four
individuals set forth on Schedule 7.2. Each such individual shall be deemed duly
appointed to the Members Committee as of the date of this Agreement. The Company
shall reimburse the Representatives for reasonable expenses incurred by the
Representatives in carrying out their responsibilities as Representatives. The
Representatives shall not be employees of the Company or entitled to receive any
other compensation from the Company.

 

-23-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

7.3 Term of Representatives. Each Representative shall serve until the earlier
of such Representative’s resignation or such Representative’s removal by the
Designating Member of such Representative in accordance with Section 7.4.

7.4 Resignation; Removal; Vacancies. A Representative may resign as such by
delivering written notice to that effect to the Members Committee at least
thirty (30) days prior to the effective date of such resignation. A
Representative may be removed at any time and for any reason by the Designating
Member of such Representative. In the event a vacancy on the Members Committee
occurs as a result of the death, disability, resignation, removal or otherwise
of a Representative, such vacancy shall be filled by the Designating Member of
such Representative. The Designating Member shall provide written notice to the
other Member at any time that a Representative of such Designating Member is
removed or replaced.

7.5 Chair. The chairperson of the Members Committee (the “Chair”) will be one of
the appointed Representatives and will serve for a term of one (1) year and
until his or her successor is appointed or until his or her earlier death,
incapacity, resignation or removal. The Chair shall be elected by the Members
Committee, shall preside at all meetings of the Members Committee and shall have
the same voting rights as any other Representative.

7.6 Voting Rights. The Representatives of each Designating Member shall have
aggregate voting rights equal to the Designating Member’s Percentage Interest
and, except as otherwise provided in Section 7.9, decisions of the Members
Committee shall require the approval of a majority of the Percentage Interests
in the Company entitled to be cast by the Representatives.

7.7 Meetings.

 

  7.7.1 Meetings; Quorum. Regular meetings of the Members Committee shall be
held on a quarterly basis or more frequently as determined by the Members
Committee, on such dates and at such times as may be determined by the Members
Committee. Special meetings of the Members Committee may be called at any time
by any Representative. All Members Committee meetings shall be held at the
principal place of business of the Company or at such other place as shall be
specified in the notice of such meeting. The Members Committee or its designee
shall record minutes of each meeting and, as promptly as practicable following
such meeting, provide to each Representative a copy of such minutes. The quorum
for all such meetings shall be Representatives holding a majority of the votes
entitled to be cast at such meeting (calculated on the basis of Percentage
Interests); provided that, in no event shall the presence of a quorum satisfy
any requirement for unanimous consent of the Members Committee contained herein.

 

  7.7.2

Notice of Meetings. Unless waived, written notice of the place and time of any
regular or special meeting of the Members Committee shall be delivered to each
Representative not less than ten (10) days before the date of a regular Members
Committee meeting and five (5) days before the date of any special Members
Committee meeting. A Representative may waive notice of a Members Committee
meeting by delivering a written waiver to the Members Committee. A
Representative’s attendance at or participation

 

-24-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

 

in a meeting waives any required notice of such meeting, unless at the beginning
of such meeting or promptly upon his or her arrival, such Representative objects
to holding the meeting or transacting business at the meeting, and does not
thereafter vote for or assent to action taken at the meeting. Unless otherwise
required by Applicable Law or by this Agreement, a notice of a regular meeting
of the Members Committee need not specify the business to be transacted at, or
the purpose of, any such regular meeting of the Members Committee; provided,
however, if such notice does specify the business to be transacted at, or the
purpose of, a regular meeting of the Members Committee, such notice shall not
limit the actions the Members Committee may take at such regular meeting. Notice
of a special meeting of the Members Committee shall state the general purpose or
purposes of such meeting and no business other than that of which notice has
been so given shall be transacted at such special meeting;

 

  7.7.3 Action by Written Consent. Any action required or permitted to be taken
at a meeting of the Members Committee may be taken without a meeting and without
a vote, if a consent in writing, setting forth the action so taken, shall be
signed by all of the Representatives. Any action taken by the written consent of
the Representatives shall have the same force and effect as if taken by the
Representatives at a meeting.

 

  7.7.4 Telephonic Meetings. Representatives may participate in any meeting of
the Members Committee by means of a conference telephone or similar
communication equipment by which all Representatives participating in the
meeting can hear and speak to each other at the same time. Such participation
shall constitute presence in person at the meeting.

 

  7.7.5 Proxy. Any Representative may execute a written proxy in favor of any
other Representative permitting such other Representative to vote at the Members
Committee on behalf of such first Representative. In the event that a
Representative is represented by proxy at any meeting of the Members Committee,
such Representative shall be deemed to be present and voting in person for
purposes of this Agreement.

7.8 Power and Authority. Except as provided in Sections 7.9, 7.10 or 16.5:

 

  7.8.1

The Members Committee, acting as a group or through the officers of the Company,
but not the Representatives acting individually unless specifically authorized
by the Members Committee, has sole authority to manage the Company and is
authorized to make any contracts, enter into any transactions, make and obtain
any commitments and take any and all actions on behalf of the Company to conduct
or further the Company’s business. Any action taken by the Representatives or
officers of the Company on behalf of the Company in accordance with the
provisions of this Agreement shall constitute the act of and shall serve to bind
the Company. Except as otherwise specifically provided in this Agreement or by
written agreement or written resolution of the Members Committee that is entered
into or adopted in accordance with the terms of this Agreement, (a) no
Representative or group of Representatives will have any actual,

 

-25-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

 

implied or apparent authority to enter into contracts on behalf of, or to
otherwise bind, the Company, nor take any action or incur any obligation,
liability, debt, cost or expense in the name of or on behalf of the Company or
conduct any business of the Company, and (b) no Representative will have the
power or authority to delegate to any Person such Representative’s rights and
powers as a Representative to manage the business and affairs of the Company;
and

7.8.2 No Member who is not an agent authorized by the Members Committee shall
take any action to bind the Company.

7.8.3 Protest of Members Committee Action

 

  (a) NSTAR Ventures, unless it waives such right to a proposed action, may in
good faith protest any proposed action duly approved by the Members Committee,
provided that NSTAR Ventures voted against such action, by delivering a written
notice to the Company within three (3) Business Days of approval by the Members
Committee (i) identifying the action (the “Disputed Action”) and affirmatively
stating that it believes that the Disputed Action subjects the Company to a
substantial financial, construction, operational or legal risk; and
(ii) proposing an alternative course of action that substantially mitigates such
risk.

 

  (b) The Company may either (i) proceed with the Disputed Action,
notwithstanding such protest, or (ii) refer such protest for resolution as a
Deadlock under the provisions of Article 13.

 

  (c) If the Company proceeds with the Disputed Action and it is later
determined by a final, non-appealable settlement, judgment or decision that such
Disputed Action subjected the Company to a substantial financial, construction,
operational or legal risk, NU Ventures shall reimburse the Company for such
unreimbursed costs and all reasonable, direct (but not consequential) damages,
if any, arising out of or related to such Disputed Action that are not
recoverable by the Company from any other source (not including the Members).
Such reimbursed amounts shall not be a Capital Contribution under Sections 3.1
and 3.2 or otherwise affect the Members’ Capital Accounts.

 

  (d) If the Company refers such protest for resolution under the Deadlock
provisions of Article 13 and such proceeding determines that the proposed
Disputed Action subjected the Company, or is likely to be subsequently found to
subject the Company to a substantial financial, construction, operational or
legal risk, NU Ventures shall reimburse the Company for such unreimbursed costs
and all reasonable, direct (but not consequential) damages, if any, arising out
of or related to such Disputed Action that are not recoverable by the Company
from any other source (not including the Members). Such reimbursed amounts shall
not be a Capital Contribution under Sections 3.1 and 3.2 or otherwise affect the
Members’ Capital Accounts.

 

-26-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

  (e) If the Company refers such protest for resolution under the Deadlock
provisions of Article 13 and such proceeding determines that the proposed
Disputed Action did not subject, or is likely to be subsequently found to not
subject the Company to a substantial financial, construction, operational or
legal risk, NSTAR Ventures will reimburse the Company for all reasonable, direct
damages (but not consequential) the Company incurs arising from the delay, if
any, caused by such resolution proceeding. Such reimbursed amounts shall not be
a Capital Contribution under Sections 3.1 and 3.2 or otherwise affect the
Members’ Capital Accounts.

 

  (f) Actions duly approved by the Members Committee and not protested under the
provisions of this subsection 7.8.3 will be deemed to have been actions not
subjecting the Members to substantial financial, construction, operational or
legal risk, notwithstanding any subsequent action by Hydro-Quebec or any third
party against the Company, NU Ventures or NSTAR Ventures arising out of such
action, and each Member shall bear its proportionate share of any loss stemming
from such claim.

7.9 Matters Requiring Unanimous Approval of the Members Committee.
Notwithstanding anything to the contrary contained in this Agreement, without
the unanimous approval of the Members Committee the Company shall not directly
or indirectly, by amendment, merger, consolidation or otherwise:

 

  (a) Amend, modify or restate the Certificate or this Agreement.

 

  (b) Own, manage, operate or engage in any business other than the Project and
matters incidental thereto.

 

  (c) Engage in any acquisition (by means of a purchase of stock or other equity
interests, purchase of assets or otherwise) of a business or Person.

 

  (d) Sell, exchange, lease or otherwise transfer all or substantially all of
the Company Assets.

 

  (e) Issue, repurchase, redeem or reclassify any Company Equity Securities.

 

  (f) Create any subsidiary, or make any debt or equity investment in any
business or Person.

 

  (g) Make an initial public offering of Company Equity Securities.

 

  (h) Admit any additional Members to the Company (other than admitting
Additional Members in connection with a Transfer made in accordance with Article
12).

 

-27-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

  (i) Enter into any Affiliate Arrangements (other than the Approved Affiliate
Agreements set forth on Schedule 7.13 hereto).

 

  (j) Participate in any mergers, consolidations, or other similar business
combination.

 

  (k) Liquidate, dissolve or wind up the Company.

 

  (l) File a voluntary bankruptcy petition on behalf of the Company or make a
general assignment for the benefit of creditors.

 

  (m) Require a Member to make any Capital Contributions other than those set
forth in a Budget that is approved in accordance with the terms of this
Agreement.

 

  (n) Pay interest on Capital Contributions, allow a Member to withdraw Capital
Contributions or provide redemption rights to Members.

 

  (o) Allow Member Loans to the Company except as permitted under
Section 14.3.1.

 

  (p) Make, pay or declare any distributions to Members.

 

  (q) Make, pay or declare any distributions-in-kind to Members.

 

  (r) Permit the Transfer of any Membership Interest except for Transfers made
in accordance with Article 12.

 

  (s) Incur any indebtedness for borrowed money in excess of 60% of the Total
Capitalization of the Company.

 

  (t) Provide any guarantee with respect to borrowed money or other obligations
of a Person (including, without limitation, the Members).

 

  (u) Amend or modify the NUSCO Service Agreement.

7.10 Subcommittees. The Members Committee may organize one or more
subcommittees, and appoint members thereto, to oversee certain Company
activities, including design and engineering, permitting, construction, siting,
legal and regulatory matters, and public communications. In any such case, each
Member shall have the right to appoint an equal number of members to each
subcommittee. Each subcommittee shall report to the Members Committee.

7.11 Defaulting Member. Notwithstanding anything to the contrary in this Article
7, if the Percentage Interest of a Defaulting Member is less than ten percent
(10.0 %), the business of the Members Committee, including the scheduling of
meetings and the taking of action, shall be conducted or determined solely by
the Representatives designated by the non-Defaulting Member and the presence of
or participation of the Representatives designated by the Defaulting Member
shall not be required, including for decisions that require unanimous approval,
other than actions described in Section 7.9(a) hereof.

 

-28-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

7.12 Cooperation of Members for Regulatory Proceedings. The Members will
reasonably cooperate, and will cause each of its Regulatory Affiliates to
reasonably cooperate, with all regulatory proceedings reasonably necessary or
convenient for the Company to conduct its business.

7.13 Certain Affiliate Arrangements.

 

  7.13.1 The Company shall have no obligation to pay any charges rendered by a
Member or a Corporate Affiliate of a Member unless the agreement under which the
charges are imposed is an Approved Affiliate Agreements or an Affiliate
Arrangement approved pursuant to Section 7.9(i) hereof. Any such unapproved
charges shall be the responsibility of the Member rendering such charges or the
Member with which the Corporate Affiliate rendering such charges is affiliated.

 

  7.13.2 With reference to any transaction, Contract or other arrangement to
which the Company is a party or otherwise benefits or is bound and to which a
Member or Members or a Corporate Affiliate of any Member is a party or is
otherwise bound or obligated, including the Approved Affiliate Agreements listed
on Schedule 7.13 (collectively, “Affiliate Arrangements”), (a) in the case of
any Affiliate Arrangement to which one of the Members is a party or is otherwise
bound or obligated and such Member is in breach or other default, or otherwise
required to act, the Representatives designated by the Member who is not, and
whose Corporate Affiliates are not, a party to or is not otherwise bound or
obligated by such Affiliate Arrangement, shall have the right to cause the
Company to pursue or enforce any remedy or exercise any other rights of the
Company under such Affiliate Arrangement; and (b) in the case of any Affiliate
Arrangement to which both Members are a party or are otherwise bound or
obligated and one of such Members is in breach or other default or otherwise
required to act, the Representatives designated by the non-defaulting Member or
the Member not required to take the relevant action, as applicable, shall have
the right to cause the Company to pursue or enforce any remedy or exercise any
other rights of the Company under such Affiliate Arrangement.

7.14 Budgets.

 

  7.14.1 Development Budget. The budget for the development activities of the
Company (the “Development Budget”), estimates of which have been reviewed by the
Members, is intended to cover the external operating costs of the Company from
the Effective Date through the date that the Conditions Precedent are satisfied.
The Members shall, at such times, make the Capital Contributions provided for in
the Development Budget in accordance with Section 3.1.

 

  7.14.2 Preliminary Construction Budget. The preliminary budget for the
construction of the Project (the “Preliminary Construction Budget”) shall be the
initial estimate of the construction costs and schedule of funds required to
complete the Project.

 

-29-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

  7.14.3 Initial Operating Budget. The approval by the Members Committee of the
budget for operating the Company for the partial calendar year and the ensuing
calendar year subsequent to the satisfaction of the Conditions Precedent (the
“Initial Operating Budget”) shall be one of the Conditions Precedent in Schedule
6.2. The Initial Operating Budget shall include (i) that portion of the
Preliminary Construction Budget or the Construction Budget, as applicable,
relating to the period covered by the Initial Operating Budget and (ii) an
estimate of the costs and schedule of funds required to operate and maintain the
Company and the assets of the Company during such period covered by the Initial
Operating Budget.

 

  7.14.4 Construction Budget. The approval by the Members Committee of the final
budget for the construction of the Project (the “Construction Budget”) shall be
one of the Conditions Precedent in Schedule 6.2. The Construction Budget shall
contain an estimate of the construction costs and schedule of funds required to
complete the Project and shall not be exceeded without the approval of the
Members Committee.

 

  7.14.5 Annual Operating Budget. No later than September 15 of the calendar
year in which the Initial Operating Budget ends and by September 15 of each
subsequent year, the Treasurer shall propose, for approval by the Members
Committee, an operating budget for the operation of the Company for the next
calendar year (the “Annual Operating Budget”). The Annual Operating Budget shall
include (i) that portion of the Construction Budget relating to the calendar
year covered by the Annual Operating Budget, if applicable, (ii) an estimate of
the operating and maintenance costs for such calendar year, (iii) an estimate of
the capital costs during such calendar year and (iv) a schedule of funds
required for such calendar year. A meeting of the Members Committee shall be
held prior to each November 1 to approve the Annual Operating Budget for the
forthcoming calendar year. In the event the Members Committee cannot reach
agreement as to the Annual Operating Budget prior to the start of such calendar
year (which failure to approve shall constitute a Deadlock for purposes of
Article 13), the Company shall continue to be operated in accordance with the
Annual Operating Budget for the previous calendar year or the Initial Operating
Budget for such calendar year if applicable, with an adjustment to each line
item in either such budget to reflect the PPI Adjustment, exclusive of that
portion of the Construction Budget for the previous calendar year but inclusive
of that portion of the Construction Budget, if applicable, for such calendar
year, until a new Annual Operating Budget is agreed upon in accordance with the
terms of this Agreement. Upon the resolution of any such Deadlock in accordance
with Article 13, the Annual Operating Budget as so resolved shall take effect.

 

  7.14.6 Supporting Detail. Any Budget to be presented to the Members Committee
for approval shall be accompanied by supporting detail and such other
information as may be reasonably requested by a Representative. Such supporting
detail and information shall be provided to the Members Committee as soon as is
reasonably practicable before the meeting at which such Budget is to be voted
on, but in no event less than five (5) Business Days prior to such meeting.

 

-30-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

ARTICLE 8

MEMBERS

8.1 Meetings of Members. Members shall meet at such times and places as may be
requested by either Member. The quorum for all such meetings shall be Members
holding a majority of the votes entitled to be cast at such meeting (calculated
on the basis of Percentage Interests); provided that, in no event shall the
presence of a quorum satisfy any requirement for unanimous consent of the
Members contained herein. Unless waived, written notice of the place and time of
any regular or special meeting of the Members shall be delivered by the Company
to each Member not less than five (5) days before the date of the meeting.
Unless otherwise required by Applicable Law or by this Agreement, a notice of a
regular meeting of the Members need not specify the business to be transacted
at, or the purpose of, any regular meeting of the Members; provided, however, if
such notice does specify the business to be transacted at, or the purpose of, a
regular meeting of the Members, such notice shall not limit the actions the
Members may take at such regular meeting. Notice of a special meeting of the
Members shall state the general purpose or purposes of such meeting and no
business other than that of which notice has been so given shall be transacted
at such special meeting.

8.2 Action Without Meetings. Any action required or permitted to be taken at a
meeting of the Members may be taken without a meeting without prior notice, and
without a vote, if a consent in writing, setting forth the action so taken, is
signed by all of the Members. Such consent shall have the same force and effect
as a unanimous vote at a meeting.

8.3 Voting. Any action by the Members requires either (a) except as otherwise
provided in this Agreement, the affirmative vote of a majority in interest
(calculated on the basis of Percentage Interests) of all of the Members at a
meeting of the Members or (b) a written resolution signed by all of the Members.

8.4 Meetings by Telephone or Other Technology. Any or all Members may
participate in a meeting by, or conduct the meeting through the use of,
telephone or any other means of communication by which either: (a) all
participating Members may simultaneously hear and speak to each other during the
meeting or (b) all communication during the meeting is immediately transmitted
to each participating Member, and each participating Member is able to
immediately communicate to all other participating Members. If a meeting will be
conducted through the use of any means described in this Section 8.4, all
participating Members shall be informed that a meeting is taking place at which
official business may be transacted. A Member participating in a meeting by any
means described in this Section 8.4 is deemed to be present in person at the
meeting.

8.5 Third-Party Dealings With Members. Except as permitted by this Agreement, no
Member will have any right or authority to take any action on behalf of the
Company with respect to third parties.

8.6 Liability of Members. Except as otherwise required by any non-waivable
provision of the Act or other Applicable Law: (a) no Member shall be personally
liable in any manner whatsoever for any debt, liability or other obligation of
the Company, whether such debt, liability or other obligation arises in
contract, tort, or otherwise; and (b) no Member shall in any

 

-31-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

event have any liability whatsoever in excess of (i) the amount of its Capital
Contributions and any Capital Contributions required to be made pursuant to
Sections 3.1 and 3.2 hereof; (ii) its share of any assets and undistributed
profits of the Company, and (iii) the amount of any wrongful distribution to
such Member, if, and only to the extent, such Member has actual knowledge (at
the time of the distribution) that such distribution is made in violation of
Section 304-C:44 of the Act or such distribution is an incorrect distribution
that is required to be repaid to the Company in accordance with Section 4.2.

8.7 Independent Activities; Disclaimer of Duties; Release.

 

  8.7.1 Independent Activities of the Members.

 

  (a) To the maximum extent permitted by Applicable Law, each Member and its
Corporate Affiliates may, notwithstanding this Agreement, engage in whatever
activities it chooses, whether or not the same are competitive with those of the
Company, without having or incurring any obligation to offer any interest in
such activities to the Company or any other Member. Without limitation of the
foregoing, each of the Members and its Corporate Affiliates may, in its
discretion, (i) undertake transmission projects alone or with any other Person
or Persons without proposing that such projects be undertaken by the Company,
(ii) engage in the same or similar activities or line of business as the Company
or develop or market any services or activities that compete directly or
indirectly with those of the Company, or (iii) beneficially own securities of or
develop a business relationship with any Person engaged in the same or similar
activities or line of business as, or otherwise in competition with, the Company
(the activities, projects and relationships described in this Section 8.7.1(a)
are collectively referred to as “Permitted Activities”).

 

  (b) Any Member and any of its Corporate Affiliates may independently pursue
any project or other Permitted Activities which would otherwise be in the scope
of this Agreement without offering such project or Permitted Activities to the
Company. Any Member and any of its Corporate Affiliates may further
independently pursue any project which is either considered by the Company or
offered to the Company, but in either case, the Company decides not to pursue.

 

  (c)

Without limiting this Section 8.7.1 in any way, neither the Company nor any
Member or any Corporate Affiliates of any Member by virtue of this Agreement
shall have any rights in or to any Permitted Activity or the income or profits
derived therefrom of any other Member, regardless of whether or not such
Permitted Activity was presented to that other Member as a direct or indirect
result of its connection with the Company. No Member or any of its Corporate
Affiliates shall have any obligation to present any project or other Permitted
Activity to the Company, even if the project or other Permitted Activity is one
that the Company might

 

-32-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

 

reasonably be deemed to have pursued or had the ability or desire to pursue if
granted the opportunity to do so, and no Member or any Corporate Affiliate
thereof shall be liable to the Company or any other Member for breach of any
fiduciary or other duty by reason of the fact that such Member or any Corporate
Affiliate thereof pursues or acquires such business opportunity, directs such
business opportunity to another Person or fails to present such business
opportunity, or information regarding such business opportunity, to the Company.

 

  (d) Without limiting this Section 8.7.1 in any way, in the event that a
Representative or an Employed Officer acquires knowledge of a Permitted Activity
that may be a corporate opportunity for the Company or the Members, on the one
hand, and the Designating Member of such Representative or employer of such
Employed Officer, on the other hand, the Representative or Employed Officer
shall have fully satisfied and fulfilled his or her fiduciary duty, if any, to
the Company and the Members (other than the Designating Member of such
Representative or employer of such Employed Officer) with respect to such
corporate opportunity, and the Company and the Members (other than the
Designating Member of such Representative or employer of such Employed Officer)
hereby renounce their respective interest in such business opportunity and waive
any claim that such business opportunity constituted a corporate opportunity
that should have been presented to the Company, the Members or any of their
respective Corporate Affiliates, if the Representative or Employed Officer acts
in a manner consistent with the following policy: a corporate opportunity
presented to any Representative or an Employed Officer shall belong to the
Designating Member of such Representative or employer of such Employed Officer,
unless such opportunity was presented in writing to the Representative or
Employed Officer expressly and solely in his or her capacity as a Representative
or officer of the Company, in which event such corporate opportunity shall
belong to the Company. If the Company decides not to pursue a corporate
opportunity that belongs to the Company pursuant to the immediately preceding
sentence, any Member and any of its Corporate Affiliates may independently
pursue such corporate opportunity.

 

  8.7.2 Each Member acknowledges its express intent, and agrees with each other
Member for the mutual benefit of both Members, that to the maximum extent
permitted by Applicable Law:

 

  (a) no Member shall owe any duty of loyalty, under this Agreement, the Act or
otherwise, to the Company, to the other Member or any Representatives in
connection with the exercise of its voting, consent or approval rights under
this Agreement or the granting or withholding of any vote, consent or approval
by any Representative appointed by such Member under this Agreement;

 

-33-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

  (b) no Representative shall owe any duty of loyalty, under this Agreement, the
Act or otherwise, to the Company, to any Member (other than the Designating
Member of such Representative) or any other Representative in connection with
the exercise of his or her voting, consent or approval rights under this
Agreement; and

 

  (c) the provisions of this Section 8.7.2 shall apply for the benefit of each
Member and Representative and no standard of care, duty or other legal
restriction or theory of liability shall limit or modify the right of each
Member or Representative to act, and, in the case of each Member, to direct the
Representatives appointed by such Member to vote in the manner determined by
such Member in its sole discretion, other than those expressly set forth in this
Agreement.

 

  8.7.3 To the maximum extent permitted by Applicable Law, each Member (the
“Releasing Member”) hereby releases and forever discharges each other Member and
the Representatives appointed by such Member (each, a “Released Party”) from all
liabilities that any Released Party might owe, under the Act or otherwise, to
the Company, the Releasing Member (a) based on any action or omission by such
Released Party in its capacity as a member of the Company or as a Representative
(other than any Disabling Conduct of the Released Party) or (b) on the ground
that any decision of any Released Party to grant or withhold any vote, consent
or approval constituted a breach or violation of any standard of care or duty
applicable to the Releasing Member; provided, however, that the release in this
Section 8.7.3 shall not apply to any liabilities arising out of or related to a
breach of the terms of this Agreement, and nothing in this Section 8.7.3 shall
affect the rights of a Member to make a claim or bring an action alleging a
breach of the terms of this Agreement, whether or not such breach involved
Disabling Conduct by the breaching parties.

 

  8.7.4 Each Releasing Member hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any claim, or commencing, joining in,
prosecuting, participating in, funding any part of, instituting or causing to be
commenced, prosecuted, funded or instituted, any suit or other proceeding of any
kind against any Released Party based upon any matter released or purported to
be released by Section 8.7.3 above.

To the extent permitted by Applicable Law, the provisions of this Section 8.7
constitute an agreement to modify or eliminate fiduciary duties.

8.8 Waiver of Conflicts. The Members hereby waive any and all conflict of
interest claims that any Member may have with respect to the execution of the
NUSCO Service Agreement. Subject to the other provisions of this Agreement, the
Company may enter into other services agreements with Members or other Persons
to provide construction, operation and maintenance services for the Project and
certain other services for the Company.

 

-34-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

ARTICLE 9

MEMBERS’ INTERNAL COSTS

9.1 Pre-Formation Internal Costs. Within forty-five (45) days following the
Effective Date, each Member shall submit to the Company a detailed accounting of
its (including its Corporate Affiliates’) Internal Costs relating to
pre-development activities related to the Project, including the basis for and
detail of any allocation of costs by a Member or its Corporate Affiliate to the
Company (the “Pre-Formation Internal Costs”). The Members Committee may approve
Capital Contributions necessary for the Company to reimburse the Members and
their Corporate Affiliates for such Pre-Formation Internal Costs. The Members
and their Corporate Affiliates shall be entitled to reimbursement by the Company
of their respective Pre-Formation Internal Costs, but only to the extent such
costs are reasonable, purposeful and consistent with historical precedent and
cost allocation to other affiliates of such Member, and as permitted by the
orders and regulations of the FERC.

9.2 Post-Formation Internal Costs. On or before the twentieth (20th) day of each
month, each Member shall submit to the Company a detailed accounting of its
(including its Corporate Affiliates’) Internal Costs associated with services
performed for or in connection with the Company and the Project, including the
basis for and detail of any allocation of costs by a Member or its Corporate
Affiliate to the Company (the “Post-Formation Internal Costs”) during the
preceding month. The Members and their Corporate Affiliates shall be entitled to
reimbursement by the Company for their Post-Formation Internal Costs, but only
to the extent permitted under the terms of the NUSCO Service Agreement, an
Approved Affiliate Agreement or an Affiliate Arrangement that is approved in
accordance with Section 7.9(i) of this Agreement.

9.3 Cost Pass Through. A Member’s Pre-Formation Internal Costs and
Post-Formation Internal Costs shall be on a cost pass through basis without any
markup for profit.

ARTICLE 10

OFFICERS

10.1 The Company. The Members Committee may, but shall not be obligated to,
appoint any of the following officers: a President; a Vice President; a
Treasurer; a Secretary; and such other officers with such titles and duties as
the Members Committee may determine (each an “Officer” and collectively, the
“Officers”).

10.2 Officers.

 

  10.2.1

President. The President, if one shall be appointed, shall have full
responsibility and authority for management of the day-to-day operations of the
Company, subject to the authority of the Members Committee, and shall exercise
the duties and have the powers usually pertaining to the office held by the
President of a company. The President may sign and execute, in the name of the
Company, deeds, mortgages, bonds, contracts and other instruments, except in
cases where the signing and the execution thereof shall be expressly delegated
by the Members Committee or by this Agreement to some other officer or agent of
the Company. The President may, by instrument in writing, delegate authority to
any employee, representative, or agent to sign and execute in the name of the
Company

 

-35-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

 

deeds, mortgages, bonds, contracts or other instruments except where the signing
and execution of such documents shall be expressly delegated by the Members
Committee to some other officer or agent of the Company. In addition, the
President shall perform all duties incident to the office of the President and
such other duties as from time to time may be assigned to him by the Members
Committee.

 

  10.2.2 Vice Presidents. Each Vice President, if any, shall have such powers
and duties as may from time to time be assigned to him or her by the President
or the Members Committee. Any Vice President may sign and execute in the name of
the Company deeds, mortgages, bonds, contracts or other instruments, except
where the signing and execution of such documents shall be expressly delegated
by the Members Committee or the President to some other officer or agent of the
Company. Each Vice President may, by instrument in writing, delegate authority
to any employee, representative, or agent to sign and execute in the name of the
Company deeds, mortgages, bonds, contracts or other instruments, except where
the signing and execution of such documents shall be expressly delegated by the
Members Committee or the President to some other officer or agent of the
Company.

 

  10.2.3 Treasurer. The Treasurer, if any, shall have charge of and be
responsible for all funds, securities, receipts and disbursements of the
Company, and shall deposit all monies and securities of the Company in such
banks and depositories as shall be designated by the Members Committee. To the
extent not otherwise provided in this Agreement, the Treasurer shall be
responsible for: (i) maintaining adequate financial accounts and records in
accordance with GAAP; (ii) the preparation of financial statements and draft
operating budgets for approval by the Members Committee; (iii) the preparation
and filing of all tax returns required by Applicable Law; and (iv) the
performance of all duties incident to the office of Treasurer and such other
duties as from time to time may be assigned to him by the Members Committee or
the President. The Treasurer may sign and execute in the name of the Company
deeds, mortgages, notes, bonds, contracts or other instruments authorized by the
Members Committee, except in cases where the signing and the execution thereof
shall be expressly delegated by the Members Committee or by this Agreement to
some other officer or agent of the Company.

 

  10.2.4 Secretary. The Secretary, if any, shall act as secretary of all
meetings of the Members Committee. The Secretary shall keep and preserve the
minutes of all such meetings in permanent books. The Secretary shall see that
all notices required to be given by the Company are duly given and served; shall
have charge of the books, records and papers of the Company relating to its
organization and management as a Company; shall see that all reports, statements
and other documents required by Applicable Law (except tax returns) are properly
filed; and shall in general perform all the duties incident to the office of
Secretary and such other duties as from time to time may be assigned to the
Secretary by the Members Committee or the President.

 

-36-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

  10.2.5 Appointment. The Officers of the Company shall be chosen and appointed
by the Members Committee annually. Each officer shall hold office for a period
of one (1) year or until such officer’s successor has been duly elected and
qualified or until such officer’s death, resignation or removal by the Members
Committee. In addition, on the day of the occurrence of a Defaulting Member’s
Event of Default, each officer of the Company that is an employee, officer or
director of the Defaulting Member or one of its Corporate Affiliates shall
automatically be terminated as an officer of the Company.

 

  10.2.6 Removal. Any Officer, may be removed from office by the Members
Committee at any time, with or without cause, but subject to the rights, if any,
of such Officer under any contract of employment.

 

  10.2.7 Resignations. Any Officer may resign at any time upon written notice to
the Company, without prejudice to the rights, if any, of the Company under any
contract to which such Officer is a party. Such resignation shall be effective
at the time specified in the notice. The acceptance of any such resignation
shall not be necessary to make it effective unless otherwise specified in such
notice.

 

  10.2.8 Vacancies. A vacancy occurring in any office for any cause may be
filled by the Members Committee, in the manner prescribed by this Section 10.2
for the initial appointment to such office.

ARTICLE 11

COMPLIANCE WITH CERTAIN LAWS

11.1 Compliance with Certain Codes of Conduct. In no event shall the Company be
permitted to engage in any activity which would violate any codes or standards
of conduct imposed on it by the regulations or orders of the FERC, any state
public utility commission, or any similar regulatory authority of another
jurisdiction. The Members agree to comply with any such codes and standards of
conduct imposed on them, including any restrictions on disclosure of information
to its Corporate Affiliates or Regulatory Affiliates.

11.2 Compliance with Antitrust Laws. The Members Committee shall adopt, from
time to time, appropriate procedures and regulations necessary or advisable for
the Company to comply with all applicable antitrust laws.

11.3 Regulatory Compliance. The Company shall at all times be operated in and
conduct its business in a manner which complies in all material respects with
all Applicable Laws. No Member, Representative or officer shall be permitted to
proceed with any act under this Agreement unless and until appropriate
regulatory approval for such act, if necessary, has been obtained. This
Agreement shall at all times be interpreted consistently with this Section 11.3.

 

-37-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

ARTICLE 12

TRANSFERS OF INTERESTS

12.1 General. Except as provided in Sections 12.2 and 12.3, no Member shall
make, effect, close or consummate any sale, assignment, transfer, disposition,
exchange, mortgage, pledge, grant, hypothecation or other transfer, whether
absolute or as security or encumbrance, including without limitation, any
disposition by operation of law (each and collectively a “Transfer”), of any
Membership Interest (or portion thereof) without the unanimous approval of the
Members.

12.2 Transfers to Corporate Affiliates. Subject to payment of any Transfer
Compensation Amount owed pursuant to Section 12.9, a Member may Transfer any
portion of its Membership Interest to one of its Corporate Affiliates at any
time, provided, however, that such Corporate Affiliate must agree in writing to
be bound by the terms and conditions of this Agreement.

12.3 Transfers After In-Service Date. At any time after the In-Service Date of
the Project, either Member may Transfer all, but not less than all, of its
Membership Interest in the Company to a third party, subject to the following
terms and conditions:

 

  (a) The proposed transferee must (i) be Creditworthy, and (ii) agree in
writing to be bound by the terms and conditions of this Agreement;

 

  (b) The other Member shall have a right of first refusal to purchase such
interest in accordance with Section 12.5, unless such other Member is a
Defaulting Member, in which event, such other Member shall not have a right of
first refusal to purchase such interest; and

 

  (c) The transferring or assigning Member must pay any Transfer Compensation
Amount owed pursuant to Section 12.9.

12.4 Deemed Dispositions. Any Transfer of all or substantially all of the
Ownership Interests in a Member or a direct or indirect parent of a Member, in
each case that owns no substantial assets other than, directly or indirectly,
its Membership Interest and any assets directly related thereto shall be deemed
a Transfer of its Membership Interest hereunder and must comply with the
requirements set forth in Section 12.3 and, for purposes of Section 12.3,
references to a Membership Interest shall be deemed to be references to such
Ownership Interests; provided, however, that this Section 12.4 shall not apply
to any such Transfer by such Person to a Corporate Affiliate of a Member, in
which case Section 12.2 shall apply and, for purposes of Section 12.2,
references to a Membership Interest shall be deemed to be references to such
Ownership Interests. The Transfer of all or substantially all of the Ownership
Interests of the Ultimate Parent of NU Ventures or of NSTAR Ventures shall not
constitute a Transfer of Membership Interests hereunder or otherwise be subject
to the provisions of this Article 12.

 

-38-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

12.5 Right of First Refusal.

 

  12.5.1 If a Member (a “Transferring Member”) desires to sell all, but not less
than all, of its Membership Interest to a third party (which person shall be
Creditworthy as required by Section 12.3(a) above) and has a written offer from
such third party (other than a Corporate Affiliate, a sale to which this
Section 12.5 does not apply) to purchase such Membership Interest, it must give
written notice (“Transfer Notice”) to the other Member describing all the
material terms of the proposed sale (including the purchase price, the terms for
payment, the anticipated closing date, any conditions to the sale, any non-cash
consideration and the Transferring Member’s estimate of the fair market value of
any non-cash consideration), and identifying the proposed purchaser. The terms
of that sale shall not be bundled with or directly or indirectly connected to a
transaction involving assets or securities other than Company Assets.

 

  12.5.2 The Transfer Notice delivered pursuant to Section 12.5.1 shall be
accompanied by a written offer, irrevocable until the later of (i) thirty
(30) days from its receipt or (ii) ten (10) Business Days after determination of
the fair market value of any non-cash consideration in accordance with the
provisions of this Agreement (the “Notice Period”), to sell to the Member
receiving such written notice delivered pursuant to Section 12.5.1 hereof (the
“Receiving Member”) all, but not less than all, of the Transferring Member’s
Membership Interest on the same terms and conditions as described in the
Transfer Notice, except that in lieu of any consideration which is other than
cash, the Receiving Member shall instead pay cash equal to the fair market value
of the consideration.

 

  12.5.3 If the Receiving Member elects to purchase the Transferring Member’s
Membership Interest on the terms and conditions described in the Transfer
Notice, the Receiving Member shall give the Transferring Member written notice
that it has elected to accept the offer made to the Receiving Member pursuant to
this Section 12.5, and the Receiving Member will become bound to purchase, and
the Transferring Member will become bound to sell, the Transferring Member’s
Membership Interest on such terms and conditions described in the Transfer
Notice.

 

  12.5.4 The closing of any purchase by the Receiving Member will take place in
accordance with the specifications in the Transfer Notice, including any
specifications concerning regulatory approvals and other conditions.

 

  12.5.5

If the Receiving Member does not elect during the Notice Period to purchase the
Transferring Member’s Membership Interest as set forth in the Transfer Notice,
the proposed sale to the third party of Membership Interests, may take place on
the terms and conditions, including price, specified in the Transfer Notice
delivered pursuant to this Section 12.5. However, the Receiving Member will have
the right to examine, within the thirty (30) days following the closing date
described in the Transfer Notice or any later date on which the sale is
consummated, the records of the Transferring Member and the third party to
satisfy itself that the sale

 

-39-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

 

has been consummated on the terms described in the Transfer Notice. If the sale
is not consummated on those terms within one (1) year after the delivery of the
Transfer Notice, or, if later, within thirty (30) days after receipt of all
regulatory approvals required in connection with such sale, the Company may
cancel on its books any transfer of Membership Interest previously made to
reflect that sale, and the Transferring Member shall be required to comply with
the terms of this Section 12.5 with respect to any subsequent Transfer of the
Membership Interest.

 

  12.5.6 Each Member acknowledges that: (i) the right of first refusal provided
in this Section 12.5 is, subject to Section 12.3(b), a material part of the
bargained for consideration under this Agreement, (ii) the inability of a Member
to exercise its right of first refusal under this Agreement, except where such
Member is a Defaulting Member, would result in a substantial economic detriment
to such Member, and (iii) the exercise of the right of first refusal would not
hamper the efforts of any Member seeking to transfer its Membership Interest
under this Agreement. Further, each Member acknowledges that the identity of the
other Member under this Agreement at any point in time is a material element of
this Agreement bargained for by each party to this Agreement, and it would be a
substantial detriment to each Member if any proposed new Member under this
Agreement was not acceptable to the existing Members.

 

  12.6 Compliance with Securities Laws. If any Membership Interests are to be
Transferred, either (a) such Membership Interests shall be registered under the
Securities Act of 1933, as amended, and any applicable state securities laws, or
(b) at the request of the other Member, the Transferring Member shall provide an
opinion of counsel, satisfactory to the other Member, that the proposed Transfer
is exempt from such registration requirements. The Company and the Members have
no obligation or intention whatsoever either to register Membership Interests
for resale under any federal or state securities laws or to take any action
which would make available to any Person any exemption from the registration
requirements of such laws.

 

  12.7 Further Restrictions. Any otherwise permitted Transfer shall be null and
void if:

 

  (a) such Transfer would cause the Company to become a “publicly traded
partnership,” as such term is defined in Code Section 7704, the Regulations
thereunder, or any other guidance issued by the Internal Revenue Service;

 

  (b) such Transfer subjects the Company to regulation under the Investment
Company Act of 1940, the Investment Advisers Act of 1940 or the Employee
Retirement Income Security Act of 1974, each as amended;

 

  (c) such Transfer results in a violation of Applicable Laws;

 

  (d) such Transfer causes the revaluation or reassessment of the value of any
Company Asset resulting in any federal, state, local, or foreign tax liability,
unless the Transferring Member pays any and all additional costs associated
therewith and makes the non-transferring Member whole on an after-tax basis;

 

-40-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

  (e) such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Membership Interest; or

 

  (f) the Company does not receive written instruments (including, without
limitation, copies of any instruments of Transfer and such assignee’s consent to
be bound by this Agreement as an Additional Member) that are in a form
satisfactory to the non-transferring Member (as determined in the
non-transferring Member’s reasonable discretion).

12.8 Prohibited Transfers. Any purported Transfer of any Membership Interests
that is not in compliance with this Article 12 shall be null and void and of no
force or effect; provided that if the Company is required to recognize any such
Transfer, the Membership Interests Transferred shall be strictly limited to the
Transferring Member’s right to allocations and distributions as provided by this
Agreement with respect to the Membership Interests Transferred, which
allocations and distributions may be applied (without limiting any other legal
or equitable rights of the Company) to satisfy any debts or liabilities for
damages that the Transferring Member or transferee may have to the Company, and
shall not include the right to any information or accounting of the affairs of
the Company, the right to inspect the books or records of the Company, and/or
any of the other rights of a Member under the Act or this Agreement.

12.9 Transfer Compensation Amount. If a Member Transfers all or any portion of
its Membership Interest to a Corporate Affiliate pursuant to Section 12.2 or all
of its Membership Interest to a third party pursuant to Section 12.3, and if
such Transfer results in a termination of the Company pursuant to Code
Section 708(b)(1)(B), then the Member transferring its Membership Interest shall
pay the Member who is not transferring its Membership Interest a cash amount
equal to the tax savings attributable to the excess of (a) the present value of
the depreciation deductions that the non-transferring Member would have received
with respect to the assets owned by the Company on the Transfer date if such
transfer had not occurred over (b) the present value of such deductions after
giving effect to Code Section 168(i)(7), which has the effect of restarting the
depreciation period for such assets (such amount the “Transfer Compensation
Amount”). The Transfer Compensation Amount shall be determined (i) by using as
the discount rate the prime rate as published by The Wall Street Journal for the
date of the Transfer, (ii) by using as the tax rate the highest federal and New
Hampshire combined corporate income tax rate in effect on the date of the
transfer, and (iii) by assuming that the Company will depreciate all of its
depreciable assets that it owns on the Transfer date over their entire
depreciation periods. The non-transferring Member shall calculate the Transfer
Compensation Amount and make written demand for its payment on the transferring
Member, who shall pay such amount within ten (10) Business Days of receipt of
such demand. A Member Transferring all or any portion of its Membership Interest
pursuant to Section 12.2 or all of its Membership Interest pursuant to
Section 12.3 may effect such Transfer in a series of transactions for the
purpose of avoiding a termination of the Company pursuant to Code
Section 708(b)(1)(B); provided, however, that such series results in such
Transfer within a period that does not exceed thirteen (13) calendar months.
This Section 12.9 shall not apply to any Transfer pursuant to Section 12.5.

 

-41-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

12.10 Admission. Upon any Transfer in strict compliance with this Article 12,
the Members Committee shall admit the transferee as a Member in the place of the
transferor; provided that such transferee furnishes to the Members Committee its
written acceptance and adoption of all terms of this Agreement by executing a
joinder in the form of Annex A hereto. By so signing, each Additional Member
shall be deemed to have adopted and to have agreed to be bound by all of the
provisions of this Agreement. Any Transfer of a Member’s Membership Interests
(or portions thereof) requires the compliance with the procedures set forth in
this Article 12. Any Transfer that does not comply with the procedures set forth
herein shall be void.

12.11 Voluntary Withdrawal. No Member shall have the right to Voluntarily
Withdraw from the Company; provided however, that in the event that the
Transmission Services Agreement entered into or proposed to be entered into by
the Company with Hydro-Quebec is not satisfactory to NSTAR Ventures in its sole
discretion, NSTAR Ventures shall have the right to withdraw from the Company by
providing written notice to the Company at any time within three (3) Business
Days following the Company entering into such Transmission Services Agreement.
In the case of such withdrawal, NU Ventures shall purchase NSTAR Ventures’
Membership Interest at its net book value as shown on the Company’s books, NSTAR
Ventures shall no longer be a Member of the Company, and NSTAR Ventures shall
have no further rights or obligations with respect to its Membership Interest,
the Company or the Project. Such withdrawal shall be effective upon the giving
of such notice, and NU Ventures shall remit the amount properly owing to NSTAR
Ventures in cash within thirty (30) days of the end of the month in which such
notice is given. Upon such withdrawal, NU Ventures may request that NSTAR
Ventures return all Confidential Information, or NU Ventures may request that
Confidential Information be destroyed and NSTAR Ventures shall destroy such
Confidential Information and provide a certificate to NU Ventures attesting to
such destruction. One copy of documents and other materials containing or
comprising Confidential Information may be retained for archival purposes as a
means of determining any continuing obligations under this Agreement or as
required by Applicable Law.

12.12 Involuntary Withdrawal. Immediately upon the occurrence of an Involuntary
Withdrawal, the successor of the withdrawn Member, if any, shall thereupon
become a transferee of Membership Interests but shall not become a Member. The
successor transferee of Membership Interests shall have all the rights of a
transferee of Membership Interests but shall not be entitled to receive the fair
market value of the Membership Interests as of the date of the Involuntary
Withdrawal from the Company as otherwise provided in Section 304-C:41 of the
Act.

ARTICLE 13

DEADLOCKS

13.1 Deadlock Notice. If any Deadlock arises, either Member shall be entitled to
provide the other Member with written notice of the Deadlock, including
sufficient details with respect to the nature of the Deadlock and remedies being
sought (the “Deadlock Notice”). The Members agree to attempt in good faith to
resolve any Deadlock through consultation and negotiation between executives who
have authority to settle controversies and who are at a higher level of
authority than the persons with direct responsibility for administration of this
Agreement. All negotiations pursuant to this Section 13.1 shall be confidential
and shall be treated as compromise and settlement negotiations for purposes of
applicable rules of evidence.

 

-42-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

13.2 Mediation. If the Deadlock has not been resolved by negotiation within
twenty (20) days after delivery of the Deadlock Notice under Section 13.1, or if
the Members have failed to meet within twenty (20) days of such delivery, the
Members will endeavor to resolve the Deadlock by mediation under the then
current CPR Mediation Procedure (or equivalent thereof if the CPR Mediation
Procedure no longer exists); provided, however, that if one Member refuses to
participate in negotiations as provided in Section 13.1, the other Member may
thereupon initiate mediation prior to the expiration of such twenty (20) day
period. Unless otherwise agreed, the Members will select a single mediator from
the CPR Panels of Distinguished Neutrals. The Members shall equally share the
fees and expenses of the mediation.

13.3 Arbitration.

 

  13.3.1 If the Deadlock has not been resolved within thirty (30) days after
appointment of a mediator pursuant to Section 13.2, a Member may commence an
arbitration pursuant to this Article 13 (a “Deadlock Arbitration”) by delivering
written notice to the other Member stating its intent to commence such Deadlock
Arbitration (“Arbitration Initiation Notice”).

 

  13.3.2 Without limiting any rights or remedies that may otherwise be available
to the Members pursuant to this Agreement or the Act, the procedures set forth
in this Article 13 shall constitute the exclusive remedy to resolve a Deadlock.

 

  13.3.3 Unless otherwise agreed by the Members, the arbitration shall be
conducted pursuant to the then current CPR Arbitration Rules, or the equivalent
thereof if the CPR Arbitration Rules no longer exists, by a single arbitrator
chosen by the Members in accordance with Rule 5 of the CPR Arbitration Rules.
Within twenty (20) days after the delivery of the Arbitration Initiation Notice,
the Members shall endeavor to select a single person to act as arbitrator who
has at least five (5) years of experience in the construction of electric
transmission facilities; and is knowledgeable professionally regarding the
matters that are the subject of the Deadlock (the “Arbitrator”). If the Members
are unable or fail to agree upon the identity of the Arbitrator within such
twenty (20) day period, the Arbitrator shall be selected by the CPR in
accordance with Rule 6 of the CPR Arbitration Rules, which shall endeavor to
nominate the Arbitrator within twenty (20) days thereafter.

 

  13.3.4 No later than fourteen (14) days after issuance of an Arbitration
Initiation Notice pursuant to Section 13.3.1, each Member shall prepare and
deliver to the other Member a written statement (an “Issues Statement”) of each
issue that such Member believes constitutes a Deadlock.

 

  13.3.5

No later than twenty-one (21) days after the deadline for delivery of Issue
Statements, each Member shall deliver to the Arbitrator and the other Member a
written statement (a “Settlement Proposal”) of such Member’s proposed resolution
of the Deadlock, which shall be limited to the issues set forth in the Issues
Statements. A Settlement Proposal need not address every issue described in
every Issues Statement, but if it does not, any issue described in the Issues
Statement of a Member and not addressed in the Settlement Proposal of such
Member shall be deemed waived by such

 

-43-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

 

Member. If a Member fails to deliver a Settlement Proposal within such period,
such Member shall be deemed to have waived its rights to submit a Settlement
Proposal.

 

  13.3.6 The Arbitrator shall review the Settlement Proposals and, after due
consideration thereof, the Arbitrator shall select the one Settlement Proposal
that, in the Arbitrator’s reasoned judgment, best resolves the Deadlock on a
basis that is consistent with the terms of this Agreement; provided, however,
that the Arbitrator may not alter or add to the terms of any Settlement Proposal
in reaching its determination.

 

  13.3.7 An Arbitrator’s decision pursuant to this Section 13.3 shall be final
and binding on the Company and the Members with respect to the Deadlock.

 

  13.3.8 The Members shall equally share the fees and expenses of the
Arbitrator.

ARTICLE 14

DEFAULT, REMEDIES

14.1 Events of Default. It shall be an “Event of Default” under this Agreement
if:

 

  (a) a Member fails to make any Capital Contribution as required by this
Agreement but subject to the extensions permitted by Section 3.3 (a “Capital
Call Default”);

 

  (b) a Member breaches any of its other material obligations under this
Agreement and fails to cure such breach within thirty (30) days of receipt of
written notice of such breach from any other Member; or

 

  (c) a Member or its Ultimate Parent files a voluntary petition for bankruptcy
or is adjudged bankrupt or insolvent, or has entered against such Member or its
Ultimate Parent an order for relief, in any bankruptcy or insolvency proceeding.

14.2 Remedies. If an Event of Default occurs, the Company and the non-Defaulting
Member may pursue all available remedies.

14.3 Funding Capital Call. Upon a Capital Call Default, in addition to any other
remedy available pursuant to Section 14.2,

 

  14.3.1

The non-Defaulting Member shall have the right, but not the obligation, to
elect, in its sole discretion at any time after a Capital Call Default, and
after written notice to the non-Defaulting Member, but subject to obtaining any
required Third-Party Approvals, to make a loan or otherwise lend funds to the
Company within thirty (30) days after occurrence of such Capital Call Default,
in such amount such non-Defaulting Member deems appropriate or necessary, but
not to exceed the amount of the Capital Contribution which the Defaulting Member
has failed to contribute (the “Failed Contribution”). Such loan shall represent
a debt of the Company payable or collectible solely from the assets of the
Company in accordance with the terms and conditions upon which such loan is
made, and such

 

-44-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

 

loan shall have no effect on either Member’s Percentage Interest. Such loan
shall be on a demand basis and bear interest at 12.74 percent, payable
quarterly; and/or

 

  14.3.2 The non-Defaulting Member shall have the right, but not the obligation,
to elect, in its sole discretion at any time after a Capital Call Default, but
subject to obtaining any required Third-Party Approvals, to deliver to the
Company within sixty (60) days after occurrence of such Capital Call Default,
all, but not less than all, of the Failed Contribution or to convert at any time
any loan made by it pursuant to Section 14.3.1 above into a Capital
Contribution. The amount shall be treated as payment of the Failed Contribution
by the non-Defaulting Member and the non-Defaulting Member’s Capital Account
shall be increased accordingly. In addition, the non-Defaulting Member’s
Membership Interest and Percentage Interest shall be increased (and the
Defaulting Member’s Membership Interest and Percentage Interest shall be
correspondingly decreased) by an amount equal to the increase in the
non-Defaulting Member’s Capital Account that occurs as a result of the
non-Defaulting Member’s payment of the Failed Contribution. Notwithstanding
anything to the contrary set forth in this Agreement, neither the Company nor
the non-Defaulting Member shall be required to provide any advance notice to the
Defaulting Member of any Capital Contribution made pursuant to this
Section 14.3.2; provided that the Company shall provide the Defaulting Member
with written notice of each adjustment of the Members’ Capital Accounts,
Membership Interests and Percentage Interests as a result of Capital
Contributions by the non-Defaulting Member pursuant to this Section 14.3.2.

 

  14.4 Purchase Remedy; Right to Cure

 

  14.4.1 Without limiting Section 14.2, at any time that a Defaulting Member’s
Percentage Interest is below 15%, then the non-Defaulting Member shall have the
right, but not the obligation, to elect in its sole discretion, upon thirty
(30) days prior written notice to the Defaulting Member (the “Purchase Remedy
Notice”), but subject to obtaining Third Party Approvals, to purchase all, but
not less than all, of the Defaulting Member’s Membership Interest at a price
equal to the Defaulting Member’s Capital Account balance on the date the
Defaulting Member’s Membership Interest is transferred to the non-Defaulting
Member less (i) any amounts owed to the Company by the Defaulting Member and
(ii) all third party costs reasonably incurred by the non-Defaulting Member to
acquire the Defaulting Member’s Membership Interest and to obtain all Third
Party Approvals, payable in cash to the Defaulting Member within thirty
(30) days after delivery of the Purchase Remedy Notice subject, however, to
Section 14.4.3. In the event the non-Defaulting Member provides a Purchase
Remedy Notice to the Defaulting Member, the Defaulting Member shall have the
right, within such thirty (30) day notice period, to make a capital contribution
to the Company in an amount that would cause the Defaulting Member’s Percentage
Interest to equal at least 15%. A Member shall have this right to cure by making
such a capital contribution only one time.

 

-45-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

  14.4.2 In the event that the non-Defaulting Member provides a Purchase Remedy
Notice, then, during the period that commences on the day of receipt of the
Purchase Remedy Notice and ends on the day immediately preceding the day on
which the Defaulting Member’s Membership Interest is transferred to the
non-Defaulting Member (the “Interim Period”), (a) if the In-Service Date has not
occurred, there shall be no distributions of Available Cash to the Members, or
(b) if the In-Service Date has occurred, Available Cash shall be distributed to
the Members in accordance with their respective Percentage Interests.

 

  14.4.3 The thirty (30) day time period referred to in Section 14.4.1 shall be
extended for such period of time as is necessary for the non-Defaulting Member
to obtain Third-Party Approvals so long as the non-Defaulting Member is
diligently pursuing obtaining any such Third-Party Approvals.

 

  14.4.4 At the closing of the transfer of the Defaulting Member’s Membership
Interest to the non-Defaulting Member, the Defaulting Member shall (i) sign such
documents as may reasonably be requested by the non-Defaulting Member in order
to consummate the transfer, (ii) represent and warrant that (A) it has good
title to its Membership Interest, (B) there are no Encumbrances on such
Membership Interest (other than pursuant to this Agreement or any indebtedness
of the Company), (C) it has due authority to transfer the Membership Interest,
(D) the agreement transferring such Membership Interest is valid and enforceable
against the Defaulting Member and (E) the transfer of the Membership Interest
does not violate Applicable Law in any material respect and (iii) disclose in
writing the existence and nature of any pending or, to the Defaulting Member’s
actual knowledge without any obligation of due inquiry, threatened litigation or
arbitration or any audit or investigation initiated by any Governmental
Authority against the Defaulting Member or the Company with respect to the
Defaulting Member’s Membership Interest. In the event the Defaulting Member
discloses the existence of any pending or threatened litigation or other
Proceeding required to be disclosed herein or the non-Defaulting Member
reasonably determines that any representation or warranty required by clause
(ii) herein is inaccurate, the non-Defaulting Member may, in its sole
discretion, withdraw its election to purchase the Defaulting Member’s Membership
Interest and pursue any other remedies that are available to it under this
Agreement.

14.5 Cooperation by Defaulting Member. With respect to any Proceedings that
result from or are required in connection with the non-Defaulting Member’s
exercise of any of the remedies provided for herein, the Defaulting Member shall
cooperate with the non-Defaulting Member to the extent reasonably requested to
effectuate the non-Defaulting Member’s remedy election; provided however, that
this Section 14.5 shall not prohibit or otherwise affect the rights of a Member
to dispute the issue of whether an Event of Default has occurred.

 

-46-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

14.6 Third Party Approvals. The exercise of any of the remedies set forth in
this Article 14 shall be in all cases subject to receipt of all necessary Third
Party Approvals. The non-Defaulting Member and, if applicable, the Defaulting
Member, shall diligently and in good faith pursue all necessary Third Party
Approvals.

ARTICLE 15

INDEMNIFICATION; LIMITATION OF LIABILITY

15.1 Indemnification by a Member. Subject to Section 15.3, each Member (the
“Indemnifying Member”) shall indemnify, defend and hold harmless the Company,
the other Members, the other Members’ Corporate Affiliates, and their respective
officers, directors, employees and the Representatives (collectively the “Other
Indemnified Persons”) from and against any and all claims, demands, actions,
suits, damages, liabilities, losses, costs and expenses (including reasonable
attorneys’ fees and out-of-pocket disbursements), judgments, fines, settlements
and other amounts, but except to the extent payment on account of or relating to
losses or damages are made to a third party, excluding special, incidental,
indirect, punitive, exemplary or consequential damages (collectively “Damages”),
to the extent caused by, resulting from or arising out of or in connection with
any action by the Indemnifying Member outside the scope of the Indemnifying
Member’s rights or authority conferred by this Agreement.

15.2 Indemnification by Company.

 

  15.2.1 To the fullest extent permitted by law, the Company (i) shall indemnify
and hold harmless the Members and all directors, officers, shareholders,
partners, employees and Corporate Affiliates of a Member, and (ii) shall
indemnify all officers and employees of the Company and the Corporate Affiliates
thereof and the Representatives (collectively, “Indemnified Persons”) from and
against any and all losses, claims, demands, liabilities, expenses (including
attorneys’ fees and expenses), judgments, fines, penalties (including excise
taxes and similar taxes, and punitive damages), settlements, and other amounts
arising from any and all claims, inquiries, demands, actions, suits or
proceedings, civil, criminal, administrative, arbitrative or investigative or
any appeal thereof (“Proceedings”) in which the Indemnified Person may be
involved, or threatened to be involved, as a party or otherwise, by reason of
its management of the affairs of the Company, by reason of the fact that the
Indemnified Person was serving as a director, officer, partner, venturer,
proprietor, trustee, employee, agent or similar functionary of another Person,
or which otherwise relates to or arises out of the Company, its property, its
business or affairs, and in any instance is related to events occurring during
the term of this Agreement. The negative disposition of any action, suit or
proceeding by judgment, order, settlement, conviction or upon a plea of nolo
contendere, or its equivalent, shall not, of itself, create a presumption that
the Indemnified Person acted in a manner contrary to the standard set forth in
Section 15.2.2 below. Any indemnification pursuant to this Section 15.2 shall be
made only out of the assets of the Company. It is expressly acknowledged that
the indemnification provided in this Article 15 could involve indemnification
for negligence or under theories of strict liability.

 

-47-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

  15.2.2 An Indemnified Person shall not be entitled to indemnification under
Section 15.2 with respect to any claim, issue or matter in which it has engaged
in Disabling Conduct as determined by a court of competent jurisdiction.

 

  15.2.3 To the fullest extent permitted by Applicable Law, until it has been
determined that an Indemnified Person is not entitled to be indemnified as
authorized in Section 15.2.2, expenses (including reasonable legal fees)
incurred by an Indemnified Person in defending any claim, demand, action, suit
or proceeding, from time to time, shall be advanced by the Company prior to the
final disposition of such claim, demand, action, suit or proceeding upon receipt
by the Company of a written affirmation by the Indemnified Person of its good
faith belief that it has met the standard of conduct necessary for
indemnification under this Article 15 and a written undertaking by or on behalf
of the Indemnified Person to repay such amount if it shall be determined that
the Indemnified Person is not entitled to be indemnified as authorized in
Section 15.2.1. The Members Committee may, in its sole discretion, require that
any such undertaking pursuant to this Section 15.2.3 be secured by the assets of
the Indemnified Person.

 

  15.2.4 The indemnification provided by this Section 15.2 shall be in addition
to any other rights to which an Indemnified Person may be entitled under any
agreement, by law or vote of the Members Committee as a matter of law or
otherwise, both as to action in the Indemnified Person’s capacity as a
Representative, an affiliate thereof or a partner, director, officer, agent of
the Company or an affiliate thereof or other capacity, shall continue as to an
Indemnified Person who has ceased to serve in such capacity and shall inure to
the benefit of the heirs, successors, assigns and administrators of an
Indemnified Person.

 

  15.2.5 In no event may any Indemnified Person subject the Members to personal
liability by reason of any indemnification of an Indemnified Person under this
Agreement or otherwise.

15.3 Survival; Limitations; Procedures. The indemnification obligations
contained in Section 15.1 will survive any termination of this Agreement or the
dissolution and winding up of the Company. The indemnification obligations
contained in Section 15.2 will survive any dissolution of the Company until its
affairs have been fully wound up and all of its properties and assets
distributed in accordance with this Agreement.

15.4 Indemnification Procedure. If a Member or the Company (the “Indemnifying
Party”) is obligated hereunder to indemnify any Indemnified Person or Other
Indemnified Person (in any case the “Indemnified Party”) from any claim, suit,
action or proceeding brought by any other person or entity (a “Third Party
Claim”), the Indemnified Party shall give notice as promptly as is reasonably
practicable to the Indemnifying Party of such Third Party Claim; provided that
the failure of the Indemnified Party to give notice shall not relieve the
Indemnifying Party of its obligations under this Article 15 except to the extent
(if any) that the Indemnifying Party shall have been materially prejudiced
thereby. Such Indemnifying Party will have the right to control the defense and
settlement of such Third Party Claim with counsel

 

-48-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

reasonably acceptable to the Indemnified Party, provided that (i) such
Indemnified Party may retain counsel at its expense to assist in the defense and
settlement of such Third Party Claim, and (ii) no settlement of any Third Party
Claim will contain terms or provisions requiring the Indemnified Party to take
any action or perform any undertaking, or prohibit or restrain the Indemnified
Party from taking any action, without the prior written consent of the
Indemnified Party.

ARTICLE 16

DISSOLUTION, LIQUIDATION, AND TERMINATION OF THE COMPANY

16.1 Limitations. The Company may be dissolved, liquidated, and terminated only
pursuant to the provisions of this Article 16, and the parties hereto do hereby
irrevocably waive any and all other rights they may have to cause a dissolution
of the Company or a sale or partition of any or all of the Company Assets.

16.2 Exclusive Causes. Notwithstanding the Act, the following and only the
following events shall cause the Company to be dissolved, liquidated, and
terminated:

 

  (a) the unanimous consent of the Members;

 

  (b) entry of a decree of judicial dissolution of the Company under
Section 304-C:51 of the Act; and

 

  (c) the sale of all or substantially all of the assets of the Company.

The bankruptcy or dissolution of a Member, or the occurrence of any other event
that terminates the continued membership of a Member in the Company, shall not
cause a dissolution of the Company.

16.3 Effect of Dissolution. The dissolution of the Company shall be effective on
the day on which the event occurs giving rise to the dissolution, but the
Company shall not terminate until it has been wound up and its assets have been
distributed as provided in Section 16.5. Notwithstanding the dissolution of the
Company, prior to the termination of the Company, the business of the Company
and the affairs of the Members, as such, shall continue to be governed by this
Agreement.

16.4 Deficit Capital Accounts. Each Member shall look solely to the assets of
the Company for all distributions with respect to the Company, its Capital
Contribution thereto, its Capital Account and its share of Profits or Losses,
and shall have no recourse therefor (upon dissolution or otherwise) against any
other Member. If any Member has a deficit balance in its Capital Account, such
Member shall have no obligation to make any contribution to the capital of the
Company with respect to such deficit, and such deficit shall not be considered a
debt owed to the Company or to any other Person for any purpose whatsoever.

16.5 Liquidation. Upon dissolution of the Company, the Members Committee (or, in
the event there are no remaining members of the Members Committee, any Person
designated by the Members) shall act as “Liquidator” of the Company. The
Liquidator shall liquidate the assets of the Company, and after allocating
(pursuant to Article 5) all income, gain, loss, deductions, and credits
resulting therefrom, shall apply and distribute the proceeds thereof and all
other Company Assets, including Available Cash, as follows:

 

  (a) First, to the payment of the obligations of the Company, to the expenses
of liquidation, and to the setting up of any Reserves for contingencies which
the Members Committee may consider necessary.

 

-49-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

  (b) Thereafter, the then remaining Company Assets, including cash and cash
equivalents, shall be distributed to the Members in proportion to the positive
balances in the Members’ respective Capital Accounts, determined after taking
into account all Capital Account adjustments for the Company Allocation Year
during which such liquidation occurs (other than the distributions made pursuant
to this Section 16.5(b)), by the end of the Allocation Year in which such
liquidation occurs or, if later, within ninety (90) days after the date of the
liquidation.

16.6 Compliance with Certain Requirements of Regulations. In the event the
Company is “liquidated” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g), distributions shall be made in accordance with
Section 16.5. In the discretion of the Liquidator, a pro rata portion of the
distributions that would otherwise be made to the Members pursuant to this
Article 16 may be distributed to a trust established for the benefit of the
Members for the purposes of liquidating Company assets, collecting amounts owed
to the Company, and paying any contingent or unforeseen liabilities or
obligations of the Company. The assets of any such trust shall be distributed to
the Members from time to time, in the reasonable discretion of the Liquidator,
in the same proportions as the amount distributed to such trust by the Company
would otherwise have been distributed to the Members pursuant to Section 16.5.

16.7 Deemed Contribution and Distribution. In the event the Company is
“liquidated” within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g) but
no event of dissolution has occurred, the assets shall not be liquidated, the
Company’s debts and other liabilities shall not be paid or discharged, and the
Company’s affairs shall not be wound up. Instead, solely for tax purposes, the
Company shall be deemed to have contributed all assets and liabilities to a new
limited liability company in exchange for an interest in such new limited
liability company and, immediately thereafter, the Company will be deemed to
liquidate by distributing interests in the new limited liability company to the
Members.

16.8 Character of Liquidating Distributions. All payments made in liquidation of
the Membership Interest of a Member in the Company shall be made in exchange for
the interest of such Member in property pursuant to Code Section 736(b)(1),
including the interest of such Member in Company goodwill.

ARTICLE 17

REPRESENTATIONS AND WARRANTIES

17.1 NU Ventures Representations and Warranties. NU Ventures represents and
warrants to NSTAR Ventures, as of the date hereof, after giving effect to the
execution and delivery of this Agreement, as follows:

 

  (a) that it is a corporation, duly organized, validly existing, and in good
standing under the laws of the State of Connecticut, with full corporate power
and authority to conduct its business as it is now being conducted and to own or
use the properties and assets that it purports to own or use;

 

-50-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

  (b) that the execution delivery and performance of this Agreement by NU
Ventures has been duly authorized by all necessary corporate action by NU
Ventures and that the individual or individuals executing this Agreement for and
on behalf of NU Ventures have been duly authorized to do so;

 

  (c) that this Agreement, when executed and delivered by NU Ventures, will be
the valid and binding obligation of NU Ventures, enforceable against NU Ventures
in accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance or other equitable
remedies;

 

  (d) that the execution, delivery and performance of this Agreement by NU
Ventures do not and will not: (i) violate any provisions of NU Ventures’
organizational documents, or any law, rule, regulation, order, judgment or
decree applicable to or binding on NU Ventures or any of its properties;
(ii) violate, or result in any breach of or constitute any default under, any
material agreement or instrument to which NU Ventures is a party or by which NU
Ventures or any of its properties may be bound or affected; or (iii) require the
consent of any Person under any existing law or agreement which has not already
been obtained (other than approvals the obtaining of which is a Condition
Precedent);

 

  (e) that there is no pending or, to the best of NU Ventures’ knowledge,
threatened action or proceeding affecting NU Ventures before any court,
governmental agency or arbitrator, which might reasonably be expected to
materially and adversely affect the ability of NU Ventures to perform its
obligations under this Agreement;

 

  (f) that NU Ventures possesses all franchises, certificates, licenses, permits
and other governmental authorizations and approvals necessary for it to own its
properties, conduct its businesses and perform its obligations under this
Agreement (other than approvals the obtaining of which is a Condition
Precedent);

 

  (g) that NU Ventures is not an “investment company” or a “company controlled
by an investment company”, as such terms are defined in the Investment Company
Act of 1940, as amended;

 

  (h) that neither NU Ventures nor any Corporate Affiliate, any agent or other
Person acting on its behalf, directly or indirectly, has offered any of the
Membership Interests or any similar security of the Company for sale to or
solicited offers to buy any thereof from, or otherwise approached or negotiated
with respect thereto with, any Person in a manner that would subject the
offering of the Membership Interests to the registration requirements of the
Securities Act of 1933, as amended; and

 

-51-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

  (i) that it is acquiring the Membership Interest for investment purposes for
its own account only and not with a view to or for sale in connection with any
distribution of all or any part of the Membership Interest. No other Person,
other than direct or indirect parent entities, will have any direct or indirect
beneficial interest in or right to the Membership Interest.

17.2 NSTAR Ventures Representations and Warranties. NSTAR Ventures represents
and warrants to NU Ventures, as of the date hereof, after giving effect to the
execution and delivery of this Agreement, as follows:

 

  (a) that it is a corporation duly organized, validly existing, and in good
standing under the laws of The Commonwealth of Massachusetts, with full
corporate power and authority to conduct its business as it is now being
conducted and to own or use the properties and assets that it purports to own or
use;

 

  (b) that the execution, delivery and performance of this Agreement by NSTAR
Ventures has been duly authorized by all necessary corporate action by NSTAR
Ventures and that the individual or individuals executing this Agreement for and
on behalf of NSTAR Ventures have been duly authorized to do so;

 

  (c) that this Agreement, when executed and delivered by NSTAR Ventures, will
be the valid and binding obligation of NSTAR Ventures, enforceable against NSTAR
Ventures in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance or other
equitable remedies;

 

  (d) that the execution, delivery and performance of this Agreement by NSTAR
Ventures do not and will not: (i) violate any provisions of NSTAR Ventures’
organizational documents, or any law, rule, regulation, order, judgment or
decree applicable to or binding on NSTAR Ventures or any of its properties;
(ii) violate, or result in any breach of or constitute any default under, any
material agreement or instrument to which NSTAR Ventures is a party or by which
NSTAR Ventures or any of its properties may be bound or affected; or
(iii) require the consent of any Person under any existing law or agreement
which has not already been obtained (other than approvals the obtaining of which
is a Condition Precedent);

 

  (e) that there is no pending or, to the best of NSTAR Ventures’ knowledge,
threatened action or proceeding affecting NSTAR Ventures before any court,
governmental agency or arbitrator, which might reasonably be expected to
materially and adversely affect the ability of NSTAR Ventures to perform its
obligations under this Agreement;

 

  (f) that NSTAR Ventures possesses all franchises, certificates, licenses,
permits and other governmental authorizations and approvals necessary for it to
own its properties, conduct its businesses and perform its obligations under
this Agreement (other approvals the obtaining of which is a Condition
Precedent);

 

-52-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

  (g) that NSTAR Ventures is not an “investment company” or a “company
controlled by an investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended;

 

  (h) that neither NSTAR Ventures nor any Corporate Affiliate, any agent or
other Person acting on its behalf, directly or indirectly, has offered any of
the Membership Interests or any similar security of the Company for sale to or
solicited offers to buy any thereof from, or otherwise approached or negotiated
with respect thereto with, any Person in a manner that would subject the
offering of the Membership Interests to the registration requirements of the
Securities Act of 1933, as amended; and

 

  (i) that it is acquiring the Membership Interest for investment purposes for
its own account only and not with a view to or for sale in connection with any
distribution of all or any part of the Membership Interest. No other Person,
other than direct or indirect parent entities, will have any direct or indirect
beneficial interest in or right to the Membership Interest.

ARTICLE 18

CONFIDENTIALITY

18.1 Confidentiality Obligation; Permitted Disclosures. The Company agrees that
it shall hold in strict confidence and shall not disclose or use any
Confidential Information of any Member or any Corporate Affiliate of such
Member. Each Member agrees that it shall hold in strict confidence and shall not
disclose or use any Confidential Information of the Company or the other Member
or the Corporate Affiliates of such other Member.

Notwithstanding the foregoing, a recipient shall be entitled to disclose
Confidential Information to its respective Representatives, officers, employees,
Corporate Affiliates, Regulatory Affiliates, agents, lenders, attorneys, and
other advisors (collectively “Permitted Disclosees”) for purposes of pursuing
the business of the Company, meeting the Company’s obligations and exercising
the Company’s rights hereunder, and with respect to the Members, as may
otherwise be deemed appropriate by the Members in connection with their direct
or indirect ownership of the Company, provided that the Permitted Disclosees
shall be informed of the confidentiality obligations provided herein. Each
recipient agrees to be responsible for any breach of the confidentiality
obligations under this Agreement by its Permitted Disclosees. Further, a
recipient shall also be entitled to disclose Confidential Information to the
extent such disclosure: (a) is necessary or convenient as part of any regulatory
proceeding in which the Company or a Regulatory Affiliate is a party subject to
a protective order or such other remedy as the disclosing party may consider
appropriate in the circumstances, (b) is required to be disclosed by stock
exchange requirements applicable to the recipient or its Corporate Affiliates,
(c) is necessary or otherwise reasonably deemed appropriate in connection with
any dispute resolution commenced pursuant to this Agreement, (d) is disclosed to
an entity whose primary business is the issuance of credit ratings, provided the
information is disclosed pursuant to a confidentiality agreement (which
agreement shall be no less restrictive than the recipient’s obligations under
this Agreement) and is disclosed solely for the purpose of developing a credit
rating and the entity’s ratings are publicly available, (e) is disclosed to a
prospective purchaser of

 

-53-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

a Membership Interest or other interest in the Company, provided the information
is disclosed pursuant to a confidentiality agreement (which agreement shall be
no less restrictive than the recipient’s obligations under this Agreement) and
is disclosed on a need to know basis, or (f) is disclosed to a prospective
merger partner of a Member or prospective purchaser of a Member, provided the
information is disclosed pursuant to a confidentiality agreement (which
agreement shall be no less restrictive than the recipient’s obligations under
this Agreement) and is disclosed on a need to know basis.

The mere possession by a Member of Confidential Information is not intended to
preclude or inhibit such Member from engaging in a merger, acquisition or sale
provided such Member has complied with the terms hereof.

18.2 Legally Required Disclosures. If the Company or either Member to whom
Confidential Information is transmitted is required pursuant to Applicable Law
or otherwise becomes legally compelled to disclose any of the Confidential
Information or the fact that the Confidential Information has been made
available to it, such entity shall (unless prohibited by Applicable Law from
doing so) promptly advise the disclosing party in order that the disclosing
party may seek a protective order or such other remedy as the disclosing party
may consider appropriate in such circumstances. In any event, the compelled
party may disclose only that portion of the Confidential Information which such
party is legally required to disclose in the judgment of the party’s legal
counsel without any liability to the disclosing party hereunder and such
disclosure shall not be a breach of this Article 18.

18.3 Survival. The provisions of this Article 18 will survive a termination of
this Agreement and the dissolution and winding up of the Company.

ARTICLE 19

REPORTS

19.1 Company Records. The Company shall keep and maintain the following records
in its principal office in the United States or make them available in that
office within ten (10) days after the date of receipt of a written request from
a Member:

 

  (a) a current list that states the name and mailing address of each Member and
the Percentage Interest of each Member;

 

  (b) copies of the federal, state, local, and foreign (if any) information or
tax returns for each of the Company’s six most recent taxable years;

 

  (c) a copy of the Certificate of Formation and this Agreement, all amendments
or restatements, and executed copies of any powers of attorney; and

 

  (d) a written statement of:

(i) the amount of the cash Capital Contributions and a description and statement
of the agreed value of any other Capital Contributions made by each Member, and
the amount of the cash Capital Contributions and a description and statement of
the agreed value of any other Capital Contributions that the Member has agreed
to make in the future as additional contributions;

 

-54-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

(ii) the date on which each Member in the Company became a Member; and

(iii) correct and complete books and records of account of the Company.

19.2 Examination of Records. A Member or a Permitted Transferee of a Membership
Interest, on written request stating the purpose, may examine and copy, in
person or by the Member’s or transferee’s representative, upon reasonable prior
notice and during regular business hours, for any proper purpose, and at the
Member’s expense, records required to be kept under this Article and other
information regarding the business, affairs, and financial condition of the
Company as is just and reasonable for the Person to examine and copy.

19.3 Reports. The Accounting Matters Partner shall cause to be prepared and
delivered to each Member: (a) no later than five (5) Business Days after the end
of each month, a trial balance; (b) no later than ten (10) Business Days after
the end of each month, financial statements including balance sheet, statements
of operations, statement of cash flows and statements of capital accounts of
each Member of the Company relative to the budget; (c) no later than twelve
(12) Business Days after the end of each month, a forecast of the financial
statements, including capital spending by project and capital contributions, by
month for the remainder for the then current calendar year; (d) no later than
thirty (30) days after the end of each quarter, unaudited quarterly financial
statements prepared in accordance with GAAP and otherwise in a format approved
by the Members Committee; (e) no later than ninety (90) days prior to the end of
each taxable year of the Company, an updated forecast of tax information for the
current taxable year and forecast of tax information for the forthcoming taxable
year (such information consistent with the information provided for the Members
as would be provided to the Members via the Company’s tax returns); (f) no later
than ninety (90) days after the end of each calendar year, financial statements
for the Company for such year prepared in accordance with GAAP and audited by a
nationally recognized accounting firm; and (g) no later than sixty (60) days
after the delivery of audited financial statements of the Company, the tax
information concerning the Company that is necessary for preparing the Member’s
tax returns for such taxable year.

ARTICLE 20

MISCELLANEOUS

20.1 Amendments. Except as otherwise specifically provided in this Agreement, no
amendment, modification, or change of this Agreement, or any part thereof, shall
be valid and effective unless made in writing and signed by all of the Members.

20.2 Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and fully supersedes any
and all prior written or oral or oral contemporaneous agreements or
understandings among the parties hereto pertaining to the subject matter hereof.

 

-55-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

20.3 Further Assurances. Each Member hereby covenants and agrees on behalf of
itself, its successors, and its assigns, without further consideration, to
prepare, execute, acknowledge, file, record, publish, and deliver such other
instruments, documents and statements, and to take such other action as may be
required by law or reasonably necessary to effectively carry out the purposes of
this Agreement.

20.4 Notices. Any notice, consent, payment, demand, or communication required or
permitted to be given by any provision of this Agreement shall be in writing and
shall be personally delivered or sent by facsimile transmission, reputable
overnight courier or registered or certified mail, postage prepaid and return
receipt requested, addressed as follows: (a) if to the Company, to the Company
at the address set forth in Section 2.3, or to such other address as the Company
may from time to time specify by written notice to the Members; and (b) if to a
Member, to such Member at the address set forth on Schedule 2.8, or to such
other address as such Member may from time to time specify by written notice to
the Company. Any such notice shall be deemed to have been given when delivered
by personal delivery, reputable overnight courier, facsimile transmission or
mailed by registered or certified mail, postage prepaid, return receipt
requested, addressed to the Person or Persons to whom such notice is to be given
at the addresses set referenced above (or at such other address as shall be
stated in a notice similarly given).

20.5 Governing Law and Jurisdiction. This Agreement, including its existence,
validity, construction, and operating effect, and the rights of each of the
parties hereto, shall be governed by and construed in accordance with the laws
of the State of New Hampshire without regard to otherwise governing principles
of conflicts of law. Except as otherwise provided in Article 13, each Member
hereby submits to the jurisdiction of any state or federal court sitting in the
State of New Hampshire in any action arising out of or relating to this
Agreement or the transactions contemplated herein.

20.6 WAIVER OF RIGHT TO JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, AND
AS SEPARATELY BARGAINED-FOR CONSIDERATION, EACH MEMBER HEREBY WAIVES ANY RIGHT
TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM OF ANY KIND
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

20.7 No Drafting Presumption. No presumption will operate in favor of or against
any Member as a result of any responsibility that any party may have had for
drafting this Agreement.

20.8 Binding Effect. Except as otherwise expressly provided herein, this
Agreement shall be binding on and inure to the benefit of the Members, and their
successors and assigns all other Persons hereafter holding, having or receiving
an interest in the Company.

20.9 Press Releases. No party shall issue any public statement regarding this
Agreement or any matter affecting the Company without the approval of the
Members Committee.

20.10 Severability. If any of the provisions of this Agreement are found to be
invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained herein will not be affected
or impaired in any way. With respect to any provision found to be invalid,
illegal or unenforceable by a court of competent jurisdiction or an arbitrator,
the parties will expeditiously negotiate in good faith to replace such invalid,
illegal or unenforceable provision with the valid, legal and enforceable
provision that most closely reflects the intentions of the parties as set forth
herein.

 

-56-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

20.11 Counterparts. This Agreement may be executed in any number of multiple
counterparts, each of which shall be deemed to be an original copy and all of
which shall constitute one agreement, binding on all parties hereto.

20.12 Waiver. The waiver by any Member of a breach or violation of any provision
of this Agreement will not operate as or be construed as a waiver of any
subsequent breach or violation hereof.

20.13 No State-Law Partnership. Other than for tax purposes the Members intend
that the Company not be a partnership (including a limited partnership) or joint
venture, and that no Member be a partner or joint venturer of any other Member,
and this Agreement may not be construed to suggest otherwise.

20.14 No Third Party Beneficiaries. It is expressly understood that the
provisions of this Agreement do not impart enforceable rights in anyone who is
not a party or a successor or permitted assign of a party hereto.

[Signature Pages Follow]

 

-57-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Limited Liability
Company Agreement as of the Effective Date.

 

NU TRANSMISSION VENTURES, INC. a Connecticut corporation By:  

/s/ CHARLES W. SHIVERY

Name: Charles W. Shivery

Its Chairman, President and

        Chief Executive Officer

NSTAR TRANSMISSION VENTURES, INC.

a Massachusetts corporation

By:  

/s/ PAUL VAITKUS

Name: Paul D. Vaitkus

Its President

 

-58-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

ANNEX A

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT to LIMITED LIABILITY COMPANY AGREEMENT OF NORTHERN PASS
TRANSMISSION LLC (this “Joinder Agreement”) is made and entered into as of
            , 20    , by and among Northern Pass Transmission LLC, a New
Hampshire limited liability company (the “Company”), and the undersigned (the
“Joining Member”), and relates to that certain Limited Liability Company
Agreement of Northern Pass Transmission LLC, dated as of April , 2010 (as
amended from time to time, the “Operating Agreement”), by and among NU
Transmission Ventures, Inc. and NSTAR Transmission Ventures, Inc. (each,
individually, a “Member” and, collectively, the “Members”). Capitalized terms
used and not defined herein shall have the meanings ascribed to such terms in
the Operating Agreement.

WHEREAS, the Joining Member is acquiring as Transferee some or all of the
Membership Interests in the Company held by                      and, in
connection therewith, has agreed to become a party to the Operating Agreement on
the terms set forth herein.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Agreement to be Bound. The Joining Member agrees that, upon the execution of
this Joinder Agreement, the Joining Member shall become a party to the Operating
Agreement and shall be fully bound by, and subject to, all of the covenants,
terms and conditions of the Operating Agreement and the Joining Member shall be
deemed a “Member” thereunder for all purposes.

2. Address for Notices. For the purposes of Section 20.4 of the Operating
Agreement, the Joining Member requests that copies of all notices to the Joining
Member be sent to the following address:

[Address]

[Address]

[Fax No.]

Attention:

3. Binding Effect. This Joinder Agreement shall be binding upon and shall inure
to the benefit of, and be enforceable by, the Company, the Members and the
Joining Member and their respective heirs, personal representatives, successors
and assigns.

4. Severability. If any provision of this Joinder Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any Person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a Governmental Authority, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other Persons or
circumstances. Upon such determination that any provision of this Joinder
Agreement (or any



--------------------------------------------------------------------------------

portion thereof) or the application of any such provision (or any portion
thereof) to any Person or circumstance is invalid, illegal or unenforceable, the
parties hereto shall negotiate in good faith to modify this Joinder Agreement so
as to effect the original intent of the parties hereto as closely as possible in
an acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.

5. Further Agreement. The parties hereto shall use commercially reasonable
efforts to do and perform or cause to be done and performed all such further
acts and things and shall execute and deliver all such other agreements,
certificates, instruments or documents as any other party may reasonably request
in order to carry out the intent and purposes of this Joinder Agreement and to
consummate the transactions contemplated hereby.

6. Effect of Headings. The Section headings of this Joinder Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Joinder Agreement.

7. Counterparts. This Joinder Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute an original, but all
such respective counterparts shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Joinder Agreement by facsimile or other electronic image scan shall be effective
as delivery of a manually executed counterpart of this Agreement.

8. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW HAMPSHIRE WITHOUT
REGARD TO OTHERWISE GOVERNING PRINCIPLES OF CONFLICTS OF LAW.

Signature Page Follows.

 

-A2-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Joinder Agreement as
of the date first above written.

JOINDER AGREEMENT

 

NORTHERN PASS TRANSMISSION

LLC:

By:  

 

Name:   Title:   JOINING MEMBER: [NAME]

By:  

 

Name:   Title:  

 

-A3-

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SERVICE AGREEMENT WITH

NORTHEAST UTILITIES SERVICE COMPANY

 

Ex. A

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.8

MEMBERS

 

Member

  

Percentage
Interest

  

        Address

NU Transmission Ventures, Inc.    75%   

NU Transmission Ventures Company

c/o Northeast Utilities Service Company

107 Selden Street

Berlin, CT 06047

Attention: James A. Muntz, President – Transmission

Fax no.:

With a copy to:

Northeast Utilities Service Company

P.O. Box 270

Hartford CT 06141

Attention: Gregory B. Butler, General Counsel

Fax: 860-728-4581

      NSTAR Transmission Ventures, Inc.    25%   

NSTAR Electric & Gas Corporation

One NSTAR Way, NE240

Westwood, MA 02090-9230

Attn: Geoffrey O. Lubbock, Vice President,

Financial Strategic Planning and Policy

Fax no.:

with a copy to:

NSTAR Electric & Gas Corporation

800 Boylston Street, P1700

Boston, MA 02199-8003

Attn: Douglas S. Horan, General Counsel

Fax no.:

 

Sch. 2.8

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

SCHEDULE 6.1

DESCRIPTION OF THE PROJECT

The Project consists of the development, construction, ownership and maintenance
of (i) a high voltage direct current (“HVDC”) cost-based participant funded
transmission line (the “HVDC Facilities”) from the U.S. Border to a point at or
near the Webster substation in New Hampshire (the “Delivery Point”) and
(ii) certain additions, modifications, or reinforcements to AC transmission
facilities in New England that are necessary to interconnect the HVDC Facilities
at the Delivery Point and enable the delivery of 1,200 MW of power to the
Delivery Point on a firm basis (such additions, modifications, reinforcements
and upgrades, collectively, “AC Upgrades”).

 

Sch. 6.1

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

SCHEDULE 6.2

CONDITIONS PRECEDENT TO MEMBERS’ OBLIGATIONS

FOR ADDITIONAL CAPITAL CONTRIBUTIONS

The Members shall have no obligation, other than the obligation to make the
Capital Contributions required by the Development Budget as provided for in
Section 3.1 and in connection with Pre-Formation Internal Costs as provided for
in Section 9.1, to make any other Capital Contributions until such time, if
ever, that each of the Conditions Precedent below has been satisfied or waived
by such Member:

1. The following shall have been obtained and shall not contain terms and
conditions substantially different from those requested in the applications
filed therefor unless otherwise acceptable to each Member in its sole
discretion:

 

  (a) A FERC order accepting or approving the Company’s FPA Section 205 filing
of the Transmission Services Agreement between the Company and HQ in a form
reasonably satisfactory to the Members.

 

  (b) A FERC order, pursuant to Section 204 of the Federal Power Act of 1935,
granting the Company the right to incur debt as contemplated by this Agreement
and the right of NU Ventures and NSTAR Ventures to provide equity capital to the
Company, in a form reasonably satisfactory to the Members.

2. The following agreements shall have been executed and delivered by all of the
applicable parties thereto by no later than March 22, 2011:

 

  (a) Joint Development Agreement among TransEnergie and the Company;

 

  (b) Transmission Services Agreement between the Company and Hydro-Quebec;

 

  (c) Service Agreement between the Company and NUSCO.

3. The Company shall have received a commitment(s) for debt financing that is
acceptable to it by no later than 30 days after the date on which all of the
conditions precedent set forth in paragraph 1 above have been satisfied.

4. All Capital Contributions necessary to fund the Development Budget and
approved Pre-Formation Internal Costs shall have been funded at the times and in
the amounts specified by the Members Committee.

5. The Members Committee shall have approved the Initial Operating Budget by no
later than 90 days after the date on which the conditions precedent set forth in
paragraph 1 above have been satisfied.

6. The Members Committee shall have approved the Construction Budget by no later
than 90 days after the date on which the conditions precedent set forth in
paragraph 1 above have been satisfied.

 

Sch. 6.2

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

SCHEDULE 7.2

INITIAL MEMBERS COMMITTEE

NU Transmission Ventures, Inc. Representatives

James A. Muntz

Gary A. Long

NSTAR Transmission Ventures, Inc. Representatives

Paul D. Vaitkus

Geoffrey O. Lubbock

 

Sch. 7.2

 

Execution Copy    Northern Pass LLC Operating Agreement



--------------------------------------------------------------------------------

SCHEDULE 7.13

APPROVED AFFILIATE AGREEMENTS

Service Agreement between Northeast Utilities Service Company and the Company

 

Sch. 7.13

 

Execution Copy    Northern Pass LLC Operating Agreement